EXHIBIT 10.46



















A.M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN


(As Amended and Restated Effective as of January 1, 2015)







































E-14

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
SECTION 1
GENERAL
1


1.1


History and Effective Date
1


1.2


Related Companies and Employers
1


1.3


Trust Agreement, Plan Administration
1


1.4


Plan Year
2


1.5


Accounting Dates
2


1.6


Applicable Laws; Resolution of Disputes
2


1.7


Gender and Number
2


1.8


Notices
2


1.9


Form and Time of Elections
2


1.10


Evidence
2


1.11


Action by Employers
3


1.12


No Reversion to Employers
3


1.13


Plan Supplements
3


1.14


Defined Terms
3


SECTION 2
PARTICIPATION IN PLAN
3


2.1


Eligibility For Participation
3


2.2


Limited Participation after Loss of Eligible Status
4


2.3


Limited Participation By Members of Collective Bargaining Units
4


2.4


Participation for Purposes of Elective Deferrals and After-Tax Contributions
4


2.5


Plan Not Contract of Employment
4


2.6


Leased Employees
4


SECTION 3
SERVICE
5


3.1


Years of Service
5


3.2


One Year Break in Service
6


3.3


Veterans' Rights
6


3.4


Year of Service for Temporary Employees
7


3.5


Hours of Service
7


SECTION 4
ELECTIVE DEFERRALS AND AFTER-TAX CONTRIBUTIONS
8


4.1


Elective Deferral
8


4.2


After-Tax Contributions
9


4.3


Payment of Elective Deferral and After-Tax Contributions
10


4.4


Variation, Discontinuance and Resumption of Elective Deferral or After-Tax
Contributions    
10


4.5


Rollover Contributions
10


4.6


Eligible Compensation
10


4.7


Limitation on the Amount of Compensation Taken Into Account For Any Plan Year
11


SECTION 5
EMPLOYER CONTRIBUTIONS
11


5.1


Employer Contributions
11


5.2


Matching Contributions
12


5.3


Qualified Matching and Qualified Nonelective Contributions
12


5.4


Limitations on Amount of Employer Contributions
12




E-15

--------------------------------------------------------------------------------



 
 
Page
5.5


Payment of Employer, Matching and Qualified Matching and Qualified Nonelective
Contributions
13


5.6


Forfeiture of Matching Contributions
13


5.7


Special Employer Contribution
13


SECTION 6
INVESTMENT OF THE TRUST FUND
13


6.1


The Trust Fund and Investment Funds
13


6.2


Investment Fund Elections
14


6.3


Voluntary Insurance Coverage for Participants
14


SECTION 7
PLAN ACCOUNTING
15


7.1


Participant's Accounts
15


7.2


Adjustment of Participants' Accounts
16


7.3


Allocation and Crediting of Contributions and Forfeitures
16


7.4


Statement of Plan Interest
17


7.5


Correction of Error
17


SECTION 8
LIMITATIONS ON COMPENSATION, CONTRIBUTIONS AND ALLOCATIONS
18


8.1


Reduction of Contribution Rates
18


8.2


Compensation for Limitation/Testing Purposes
18


8.3


Limitations on Annual Additions
20


8.4


Excess Annual Additions
21


8.5


Additional Rules Applicable to Limitation on Annual Additions
21


8.6


Section 402(g) Limitation
22


8.7


Section 401(k)(3) Testing
23


8.8


Correction Under Section 401(k) Test
24


8.9


Code Section 401(m)(2) Testing
25


8.10


Correction Under Section 401(m) Test
25


8.11


Forfeiture of Orphan Matching Contributions
26


8.12


Highly Compensated
26


8.13


Separate Testing of Early Eligible Group
26


SECTION 9
VESTING AND TERMINATION DATES
27


9.1


Determination of Vested Interest
27


9.2


Accelerated Vesting
28


9.3


Termination Dates
28


9.4


Distribution Upon Separation
29


SECTION 10
LOANS AND WITHDRAWALS OF CONTRIBUTIONS WHILE EMPLOYED
29


10.1


Loans to Participants
29


10.2


Withdrawals During Employment
31


10.3


Hardship Withdrawals
32


SECTION 11
DISTRIBUTIONS
33


11.1


Distributions to Participants After Termination of Employment
33


11.2


Forms of Benefit Payments
33


11.3


Special Rules Governing Annuity Elections
35


11.4


Limits on Commencement and Duration of Distributions
36


11.5


Beneficiary Designations
37


11.6


Forfeitures and Restorations of Unvested Contributions
37


11.7


Application of Forfeitures
38




E-16

--------------------------------------------------------------------------------



 
 
Page
11.8


Facility of Payment
38


11.9


Direct Rollover Option
38


11.10


Interests Not Transferable
39


11.11


Absence of Guaranty
39


11.12


Missing Participants or Beneficiaries
39


11.13


Explanation of Optional Forms and Consent
40


11.14


Required Minimum Distributions After 2001
40


11.15


Required Minimum Distributions After 2002
40


11.16


Restrictions on Distributions
40


SECTION 12
THE ADMINISTRATION COMMITTEE
41


12.1


Membership and Authority
41


12.2


Delegation By Administration Committee
41


12.3


Uniform Rules
42


12.4


Information to be Furnished to Administration Committee
42


12.5


Administration Committee's Decision Final
42


12.6


Exercise of Administration Committee's Duties
42


12.7


Benefit Claims and Legal Action
42


12.8


Remuneration and Expenses
42


12.9


Indemnification of the Administration Committee
42


12.10


Designation or Removal of Administration Committee Member
43


12.11


Appointment of Successor Administration Committee Member
43


12.12


Interested Administration Committee Member
43


SECTION 13
AMENDMENT AND TERMINATION
43


13.1


Amendment
43


13.2


Termination
43


13.3


Merger and Consolidation of the Plan, Transfer of Plan Assets
44


13.4


Distribution on Termination and Partial Termination
44


13.5


Notice of Amendment, Termination or Partial Termination
44


SECTION 14
ROTH ELECTIVE DEFERRALS
47


14.1


Roth Elective Deferrals Permitted
47


14.2


Roth Elective Deferrals
47


14.3


Ordering Rules for Loans and Withdrawals
47


14.4


Corrective Distributions Attributable to Roth Elective Deferrals
47


14.5


Rollovers
48


14.6


Automatic Enrollment
48


14.7


Operational Compliance
48


APPENDIX A
DEFINED TERMS
APP. 1


APPENDIX B
IDENTIFICATION OF EMPLOYER BUSINESS UNITS
APP. 2


SUPPLEMENT A TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Top-Heavy
Status)
A-1


SUPPLEMENT B TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Cutter
Participants)
B-1


SUPPLEMENT C TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Keystone)
C-1


SUPPLEMENT D TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Oliver
Steel)
D-1




E-17

--------------------------------------------------------------------------------



 
 
Page
SUPPLEMENT E TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Required
Minimum Distributions After 2002)
E-1


SUPPLEMENT F TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Metal
Mart LLC)
F-1


SUPPLEMENT G TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Transtar)
G-1


SUPPLEMENT H TO A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Total
Plastics)
H-1


SUPPLEMENT I TO A.M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN (Tube
Supply)
I-1






E-18

--------------------------------------------------------------------------------



A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2015)
SECTION 1


General
1.1.History and Effective Date. Effective January 1, 1957, A. M. Castle & Co.
first established the A. M. CASTLE & CO. SALARIED EMPLOYEES PROFIT SHARING PLAN
(the “Plan”) for the benefit of its eligible employees. Effective as of April
26, 1967, A. M. Castle & Co. (the “Company”), was substituted as the “Company”
under the terms of the Plan. Effective as of January 1, 1978, the name of the
Plan was changed to A. M. CASTLE & CO. EMPLOYEES PROFIT SHARING PLAN. Effective
January 1, 1992, the Plan was amended and restated to incorporate a
cash-or-deferred arrangement under Section 401(k) of the Internal Revenue Code
of 1986, as amended (the “Code”). Effective August 1, 1994, the Plan was amended
to extend eligibility on a restricted basis to members of certain collective
bargaining groups. Effective January 1, 1996, the Plan was amended to provide
for discretionary employer contributions payable quarterly in cash or in common
stock of the Company. The Plan was again amended and restated, effective as of
January 1, 1997. The Plan was amended and restated effective January 1, 2003,
and July 1, 2008. Effective as of January 1, 2010, the name of the Plan was
changed to A. M. CASTLE & CO. 401(k) SAVINGS AND RETIREMENT PLAN. Since then,
the Plan has been amended from time to time. The following provisions constitute
a further amendment, restatement, and continuation of the Plan as in effect
immediately prior to January 1, 2015, the “Effective Date” of the Plan as set
forth herein; provided, however, that if any provision of the Plan specifically
provides for an earlier or later effective date, such provision shall be deemed
an amendment of the Plan as in effect on such earlier or later date. Except as
may be expressly provided herein, the entitlement to any benefit under the Plan
of any individual whose employment with the Employers and Related Companies (as
defined in subsection 1.2) terminated prior to the Effective Date shall be
determined under the terms of the Plan as in effect on the date of such
termination of employment. The Plan is intended to qualify as a profit-sharing
plan under Code Section 40(a). The Plan includes an employee stock ownership
plan under Code Section 409. Any portion of the Plan invested in common stock of
A. M. Castle & Co. is designated as part of the employee stock ownership plan.


1.2.Related Companies and Employers. The term “Related Company” means any
corporation or trade or business during any period during which it is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in Code Sections 414(b) and 414(c),
respectively. The Company and each Related Company that, with the Company’s
consent, adopts the Plan are referred to below collectively as the “Employers”
and individually as an “Employer.”


1.3.Trust Agreement, Plan Administration. All contributions made under the Plan
will continue to be held, managed and controlled by one or more trustees (the
“Trustee”) acting under one or more trusts which form a part of the Plan. The
terms of the trusts as in effect on the Effective Date are set forth in two
trust agreements known as A. M. CASTLE & CO. EMPLOYEES PROFIT SHARING TRUST

E-19

--------------------------------------------------------------------------------



and A. M. CASTLE & CO. EMPLOYEES TRUST, to which the provisions of and benefits
under the Plan are subject. These trusts, together with any other trusts
maintained under the Plan, are referred to herein as the “Trust.” The authority
to control and manage the operation and administration of the Plan is vested in
an Administration Committee as described in subsection 12.1. The members of the
Administration Committee shall be “named fiduciaries,” as described in Section
402 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), with respect to their authority under the Plan. The Administration
Committee also shall be the Administrator of the Plan and shall have the rights,
duties and obligations of an “administrator” as that term is defined in Section
3(16)(A) of ERISA and of a “plan administrator” as that term is defined in Code
Section 414(g).


1.4.Plan Year. The term “Plan Year” means the twelve (12)-consecutive-month
period beginning on each January 1.


1.5.Accounting Dates. Except as otherwise provided by the Administration
Committee, the term “Accounting Date” means each business day.


1.6.Applicable Laws; Resolution of Disputes. The Plan shall be construed and
administered in accordance with the internal laws of the State of Illinois to
the extent that such laws are not preempted by the laws of the United States of
America.
  
1.7.Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


1.8.Notices. Any notice or document required to be filed with the Administration
Committee under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Administration Committee, in care of
the Company, at its principal executive offices. Any notice required under the
Plan may be waived by the person entitled to notice. Notice may be provided in
electronic format in accordance with Treas. Reg. §1.401(a)-21.


1.9.Form and Time of Elections. Except as otherwise provided by the
Administration Committee, any election or consent permitted or required to be
made under the Plan, and any permitted modification or revocation thereof, shall
be made in writing or other manner permitted by the Administration Committee and
at such time as the Administration Committee may require. The Administration
Committee may permit or require that some or all transactions be effected
through a telephone, internet or other electronic system utilizing a personal
identification number (“PIN”) or password, the use of which shall constitute a
valid signature for purposes of any transaction for which use of such system is
authorized or required by the Administration Committee, as long as such
telephone, internet or other electronic system complies with Treas. Reg.
§1.401(a)-21.


1.10.Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information that the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

E-20

--------------------------------------------------------------------------------





1.11.Action By Employers. Any action required or permitted to be taken by an
Employer under the Plan shall be by resolution of its Board of Directors (the
“Board”) or by such committee of the Board or other individuals or committee,
including the Administration Committee, to which the Board has expressly
delegated this power.


1.12.No Reversion to Employers. No part of the corpus or income of the Trust
shall revert to any Employer or be used for, or diverted to, purposes other than
for the exclusive benefit of Participants and other persons entitled to benefits
under the Plan and defraying reasonable expenses of administering the Plan,
except as specifically provided in the Trust Agreement. The sponsorship of this
Plan shall not be transferred from a taxpayer unrelated to the Employers except
in connection with a transfer of business assets, operations, or employees from
the Employers to the unrelated taxpayer.


1.13.Plan Supplements. The provisions of the Plan as applied to any Employer or
any group of employees of any Employer may, with the consent of the Company, be
modified or supplemented from time to time by the adoption of one or more
Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.


1.14.Defined Terms. Terms used frequently with the same meaning are indicated by
initial capital letters, and are defined throughout the Plan. Appendix A
contains an alphabetical listing of all such terms and the subsections in which
they are defined.


SECTION 2
Participation in Plan


2.1.Eligibility For Participation. Subject to the terms and conditions of the
Plan, each employee of an Employer who was a Participant in the Plan immediately
prior to the Effective Date shall continue as such on and after that date.
Subject to the terms and conditions of the Plan, each employee of an Employer
will become a Participant on the first day of the first calendar month that is
at least thirty (30)-calendar days after the date on which the employee meets
all of the following requirements:


a.
the employee is first paid or entitled to payment for the performance of
services for an Employer (or, in the case of an employee who is classified on an
Employer’s payroll records as a temporary employee, the employee’s completion of
one Year of Service);



b.
the employee is a member of a group to whom the Plan has been and continues to
be extended, either by the unilateral action of the employee’s Employer in the
case of an employee who is not covered by a collective bargaining agreement, or
through a currently effective collective bargaining agreement between the
employee’s Employer and the collective bargaining representative of the group of
employees of which the employee is a member; and



c.
the employee is not then laid off from the Employers.




E-21

--------------------------------------------------------------------------------



The Plan is extended to each employee of an Employer whose wages and benefits
from that Employer are not the subject of a collective bargaining agreement,
except that the Plan is not extended to persons who are employed solely in any
division of any Employer established or acquired by the Employer after December
31, 1983 or, if later, the date the Employer adopts the Plan. Notwithstanding
the foregoing provisions of this subsection 2.1, no individual is eligible to
participate in the Plan who provides services to an Employer under a contract,
arrangement or understanding with such individual or with an agency or leasing
organization that treats the individual as either an independent contractor or
an employee of such agency or leasing organization, even if such individual is
later determined (by judicial action or otherwise) to have been a common law
employee of an Employer rather than an independent contractor or an employee of
such agency or leasing organization.
2.2.Limited Participation after Loss of Eligible Status. Once an employee
becomes a Participant in the Plan, the employee will remain a Participant for
all purposes under the Plan as long as the employee continues to have an Account
balance under the Plan, except that if an employee of an Employer or Related
Company ceases to meet the eligibility requirements of paragraph 2.1(b) or
2.1(c) the individual will no longer be eligible to make After‑-Tax
Contributions or to have Elective Deferrals made for him or her pursuant to
Section 4 or to receive Matching Contributions or Employer Contributions
pursuant to Section 5 and subsection 7.3, and if a Participant also ceases to be
an employee of an Employer or Related Company, in addition to the foregoing
restrictions, the Participant will no longer be eligible to borrow in accordance
with subsection 10.1 or withdraw from his or her Account pursuant to subsection
10.2.


2.3.Limited Participation By Members of Collective Bargaining Units. If an
employee of an Employer becomes a Participant in the Plan by reason of the terms
of a currently effective collective bargaining agreement, the employee shall
participate in the Plan for all purposes except that no such union member shall
receive Employer Contributions pursuant to subsection 5.1 and 7.3 or Matching
Contributions under subsection 5.2, except to the extent otherwise specifically
provided by the terms of a currently effective collective bargaining agreement.


2.4.Participation for Purposes of Elective Deferrals and After-Tax
Contributions. On and after July 1, 2008 and before January 1, 2013, an employee
of an Employer who met the requirements of subsection 2.1 was eligible to make
After-Tax Contributions (as described in subsection 4.2) to the Plan as of the
employee’s date of eligibility under subsection 2.1. An employee of an Employer
who meets the requirements of subsection 2.1 shall be eligible to have Elective
Deferrals (as described in subsection 4.1) made to the Plan on the employee’s
behalf effective as of the employee’s date of eligibility under subsection 2.1.
On and after January 1, 2013, an employee of an Employer who meets the
requirements of subsection 2.1 shall be eligible to make Roth Elective Deferrals
(as described in subsection 14.2) to the Plan as of the employee’s date of
eligibility under subsection 2.1.


2.5.Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee or
Participant the right to be retained in the employ of any Employer nor any right
or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.

E-22

--------------------------------------------------------------------------------





2.6.Leased Employees. If a person satisfies the requirements of Code Section
414(n) and applicable regulations for treatment as a Leased Employee with
respect to an Employer, a Related Company or any other entity required to be
aggregated with an Employer pursuant to Code Section 414(m), such Leased
Employee shall not be eligible to participate in this Plan or in any other plan
maintained by an Employer or a Related Company which is qualified under Code
Section 401(a, but, to the extent required by Code Section 414(n) and applicable
Treasury regulations, such person shall be treated as if the services performed
by the Leased Employee in such capacity were performed by the Leased Employee as
an employee of a Related Company which has not adopted the Plan; provided,
however, that no such service shall be credited:


a.
for any period during which not more than twenty percent (20%) of the non-Highly
Compensated workforce of the Employers and the Related Companies consists of
Leased Employees and the Leased Employee is a participant in a money purchase
pension plan maintained by the leasing organization which (i) provides for a
nonintegrated employer contribution of at least 10 percent (10%) of
compensation, (ii) provides for full and immediate vesting, and (iii) covers all
employees of the leasing organization (beginning with the date they become
employees), other than those employees excluded under Code Section 414(n)(5); or



b.
for any other period unless the Leased Employee provides satisfactory evidence
to the Employer or Related Company that the employee meets all of the conditions
of this subsection 2.6 and applicable law required for treatment as a Leased
Employee.



For purposes of paragraph (a) above, “Highly Compensated” shall have the meaning
set forth in subsection 8.12.


SECTION 3
Service


3.1.Years of Service. Subject to the provisions of subsection 3.4, an employee’s
or Participant’s “Years of Service” as at any date equals the year or years and
any portion thereof elapsed since the first date for which the employee or
Participant was paid or entitled to payment for the performance of duties for an
Employer or Related Company, subject to the following:


a.
For all purposes of the Plan, if an employee’s or Participant’s employment with
the Employers and the Related Companies is terminated on a Termination Date or,
if the employee or Participant is laid off from an Employer or Related Company,
and the employee or Participant is not paid or entitled to payment for the
performance of duties for an Employer or Related Company for the twelve
(12‑)-consecutive-month period commencing on such Termination Date or, if
earlier, the date the employee or Participant is laid off, the employee or
Participant shall not be credited with service for the period between the date
of the employee’s or Participant’s termination of employment or, if earlier, the
first anniversary of the date the employee or Participant is laid off from an
Employer or Related Company without recall, and the first date thereafter for
which the employee or Participant is paid or entitled to payment for the
performance of duties for an Employer or Related Company.


E-23

--------------------------------------------------------------------------------





b.
For all purposes of the Plan other than subsection 2.1, a Participant’s Years of
Service for the period elapsed between the Participant’s initial date of hire
and January 1, 1976, shall be equal to the Participant’s “years of service” as
an “employee,” both as defined and determined under the terms of the Plan as in
effect on December 31, 1975, excluding, however, years of service completed
prior to a break in participation if such service would be disregarded under the
terms of the Plan as in effect on December 31, 1975, for purposes of determining
the Participant’s vested interest under the Plan.



c.
For purposes of determining whether a Participant has a nonforfeitable interest
in the Participant’s Employer Contributions Account accrued prior to the date
the Participant incurs five consecutive One Year Breaks in Service (or prior to
the date the Participant incurs a One Year Break in Service, if it is incurred
before January 1, 1985), a Participant’s number of Years of Service accrued
after such five consecutive One Year Breaks in Service (or, if the break in
service was incurred before January 1, 1985, such One Year Break in Service)
shall be disregarded.



3.2.One Year Break in Service. The term “One Year Break in Service” means, with
respect to any employee or Participant, the 12-consecutive-month period
commencing on the date of his or her termination of employment with the
Employers and Related Companies or, if earlier, the first anniversary of a
layoff by the Employers and Related Companies without recall, if the employee or
Participant is not paid or entitled to payment for the performance of duties for
an Employer or Related Company during that period. Notwithstanding the
foregoing, solely for purposes of determining whether a One Year Break in
Service has occurred, if an employee or Participant is absent from service on
account of a Maternity or Paternity Absence (as defined below) beyond the first
anniversary of the date on which such absence began, a One Year Break in Service
shall not occur until the third anniversary of the first day of such absence.
For all other purposes hereunder, however, no portion of such Maternity or
Paternity absence occurring after the first anniversary of the first day thereof
shall be credited as part of a Year of Service. The term “Maternity or Paternity
Absence” means an employee’s or Participant’s absence from work which commences
on or after January 1, 1985 because of the pregnancy of such individual, the
birth of a child of such individual, the placement of a child with such
individual in connection with the adoption of a child by such individual, or for
purposes of caring for the child by such individual immediately following such
birth or placement. The Administration Committee may require the employee or
Participant to furnish such information as it considers necessary to establish
that such individual’s absence was a Maternity or Paternity Absence. An absence
on account of a period of leave required by the Family Medical Leave Act of 1993
shall not be counted towards a One Year Break in Service.


3.3.Veterans’ Rights. Notwithstanding any other provision of the Plan to the
contrary, contributions, benefits and service with respect to qualified military
service will be provided in accordance with Code Section 414(u). The provisions
of this subsection 3.3 shall be effective as of December 12, 1994 with respect
to Participants employed on or after that date. The following additional rules
shall apply in accordance with the Heroes Earning Assistance and Relief Tax Act
of 2008:

E-24

--------------------------------------------------------------------------------





a.
Effective January 1, 2007, in the case of a Participant who dies while
performing qualified military service (as defined in Code Section 414(u)), the
survivors of the Participant shall be entitled to any additional benefits (other
than benefit accruals relating to the period of qualified military service)
provided under the Plan had the Participant resumed and then terminated
employment on account of death.



b.
Effective January 1, 2009, an individual receiving a “differential wage payment”
(as defined below) shall be treated as an employee of the Employer making the
payments and the differential wage payment shall be treated as compensation.
This Plan shall not be treated as failing to meet the requirements of any
provision described in Code Section 414(u)(1)(C) by reason of any contribution
or benefit which is based on the differential wage payment, as long as all
employees of the Employer performing service in the uniformed services (as
defined in chapter 43 of title 38, United States Code) while on active duty for
a period of more than thirty (30) calendar days are entitled to receive
differential wage payments on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms.



For purposes of this subsection, the term “differential wage payment” means any
payment which:
i.
is made by the Employer to an individual with respect to any period during which
the individual is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
more than thirty (30) calendar days, and



ii.
represents all or a portion of the wages the individual would have received from
the Employer if the individual were performing service for the Employer.



c.
Effective January 1, 2009, for purposes of Code Sections 401(k)(2)(B)(i)(I),
403(b)(7)(A)(ii), 403(b)(11)(A) or 457(d)(1)(A)(ii), an individual shall be
treated as having a severance from employment during any period the individual
is performing services in the uniformed services (as defined in chapter 43 of
title 38, United States Code) while on active duty for a period of more than
thirty (30) calendar days even if the individual is receiving “differential wage
payments” as described in subsection (b). If an individual elects to receive a
distribution by reason of the preceding sentence, the individual shall not be
permitted to make an elective deferral or employee contribution during the six
(6)-month period beginning on the date of the distribution.


E-25

--------------------------------------------------------------------------------





3.4.Year of Service for Temporary Employees. Solely for purposes of subsections
2.1 and 2.4, with respect to an employee who is classified on the Employer’s
payroll records as a temporary employee, the term one “Year of Service” means a
12‑-consecutive‑-month period of employment with the Employer or any Related
Company beginning on the date on which such employee first completes an Hour of
Service upon hire or rehire, or on any anniversary thereof, in which the
employee first completes at least 1,000 Hours of Service. For purposes of
computing Hours of Service under this subsection 3.4, a temporary employee shall
be credited with 45 Hours of Service for each week, if any, during which such
employee is required to be credited with at least one Hour of Service.


3.5.Hours of Service. The term “Hours of Service” means, with respect to any
computation period:


a.each hour for which the employee or Participant is paid or entitled to payment
for the performance of duties for the Employer or a Related Company;


b.each hour for which the employee or Participant is paid or entitled to payment
by the Employer or a Related Company on account of a period during which no
duties are performed (whether or not the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence, but not more than 501 hours for
any single continuous period; and


c.each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or a Related Company, excluding any hour
already credited under paragraph (a) or (b) next above, which shall be credited
to the computation period or period to which the award, agreement or payment
pertains rather than to the computation period in which the award, agreement or
payment is made.


No hours shall be credited on account of any period during which the employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers’ compensation or disability insurance laws.
Hour of Service required to be credited under this subsection 3.5 shall be
determined in accordance with Title 29 of Federal Regulations, Section
2530.200b-2(b) and (c).


SECTION 4
Elective Deferrals and After-Tax Contributions


4.1.Elective Deferrals. Subject to the terms and conditions of the Plan, a
Participant may elect as follows:


a.Subject to the limitations set forth in Section 4.7 and Section 8 of the Plan
and such additional rules as the Administration Committee may establish on a
uniform and nondiscriminatory basis, for any Plan Year, a Participant may elect
to have the Participant’s salary or wages reduced, and a corresponding amount
contributed on the Participant’s behalf to the Plan by the Participant’s
Employer as an “Elective Deferral,” which amount shall not exceed one hundred
percent (100%) of the Participant’s Eligible Compensation (as defined in
subsection 4.6) for that year, reduced by the amount determined by the
Administration Committee to be necessary to satisfy any tax or other applicable
withholding requirements, including any voluntary deductions elected by the
Participant such as salary reductions pursuant to Code Section 125 or 132(f)(4).
“Elective Deferrals” shall include Pre-Tax Elective Deferrals and Roth Elective
Deferrals.

E-26

--------------------------------------------------------------------------------



Each Participant shall elect whether his or her Elective Deferrals are to be
treated as Pre-Tax Elective Deferrals or Roth Elective Deferrals and, in the
absence of such election, a Participant’s Elective Deferrals shall be treated as
Pre-Tax Elective Deferrals.


i.“Pre-Tax Elective Deferrals” means a Participant’s Elective Deferrals which
are not includible in the Participant’s gross income at the time deferred and
which have been irrevocably designated as Pre-Tax Elective Deferrals by the
Participant in his or her deferral election. A Participant’s Pre-Tax Elective
Deferrals will be separately accounted for, as will gains and losses
attributable to those Pre-Tax Elective Deferrals. For Plan Years beginning
before January 1, 2013, the Plan used the term “Before-Tax Contributions”
instead of Pre-Tax Elective Deferrals.


ii.“Roth Elective Deferrals” means a Participant’s Elective Deferrals that are
includible in the Participant’s gross income at the time deferred and which have
been irrevocably designated as Roth Elective Deferrals by the Participant in his
or her deferral election. A Participant’s Roth Elective Deferrals will be
separately accounted for, as will gains and losses attributable to those Roth
Elective Deferrals, in a Roth Elective Deferral Subaccount; provided, however,
that no contributions (including forfeitures) other than Roth Elective Deferrals
may be allocated to such Roth Elective Deferral Subaccount. The Administration
Committee shall also maintain a record of a Participant’s investment in the
contract (i.e., designated Roth Elective Deferrals that have not been
distributed).


b.All Participants who are eligible to make Elective Deferrals under this Plan
for any Plan Year pursuant to paragraph (a) next above and who have attained age
fifty (50) before the close of such Plan Year shall be eligible to make, in
addition to the Elective Deferrals described in paragraph (a) next above,
“catch-up Elective Deferrals” in accordance with, and subject to the limitations
of, Code Section 414(v) and such additional rules as the Administration
Committee may establish on a uniform and nondiscriminatory basis. Such catch-up
Elective Deferrals shall not be taken into account for purposes of the
limitations on Elective Deferrals described in paragraph (a) next above, or for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 402(g) and 415. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code Section
401(k)(3), 410(b) or 416, as applicable, by reason of the making of such
catch-up Elective Deferrals.

E-27

--------------------------------------------------------------------------------





c.Notwithstanding the foregoing, effective January 1, 2012, this Plan shall
provide for a “qualified automatic contribution arrangement” as defined in Code
Section 401(k)(13). As a result, unless a Participant makes an affirmative
deferral election, the Employer shall automatically withhold and contribute a
percentage of the Participant’s Eligible Compensation as a Pre-Tax Elective
Deferral, in the following percentages:


i.
For the period that begins when the Participant first has contributions made
pursuant to a default election under a qualified automatic contribution
arrangement for a Plan Year and ending on the last day of the following Plan
Year (the “Initial Period”), three percent (3%);



ii.For the Plan Year immediately following the Initial Period, four percent
(4%);


iii.For the second Plan Year immediately following the Initial Period, five
percent (5%);


iv.For the third Plan Year immediately following the Initial Period, six percent
(6%);


v.For the fourth Plan Year immediately following the Initial Period, seven
percent (7%);


vi.For the fifth Plan Year immediately following the Initial Period, eight
percent (8%);


vii.For the sixth Plan Year immediately following the Initial Period, nine
percent (9%);


viii.
For the seventh Plan Year immediately following the Initial Period and each Plan
year thereafter, ten percent (10%).



For a Participant who first becomes eligible to participate on or after January
1, 2012, the default election shall become effective (1) no earlier than the
expiration of a reasonable period after the Participant has received the notice
described in Subsection 4.1(d); and (2) no later than the earlier of (i) the pay
date for the second payroll period that begins after the date the notice
described in Subsection 4.1(d) is provided; or (ii) the first pay date that
occurs at least thirty (30) calendar days after the date notice is provided. For
purposes of determining a Participant’s Initial Period, a Participant who for an
entire Plan Year did not have contributions made pursuant to a default election
under the qualified automatic contribution arrangement shall be treated as if
the Participant had not had any contributions made for any prior Plan Year.
d.The Administration Committee shall provide to each Participant who first
becomes eligible to participate in this Plan a notice written in a manner
calculated to be understood by the average Participant (a “QACA Notice”) that
explains the Participant’s rights and obligations under the qualified automatic
contribution arrangement and that includes an explanation of (i) the level of
Pre-Tax Elective Deferrals that will be made on the Participant’s behalf if the
Participant does not make an affirmative deferral election; (ii) the
Participant’s right to elect not to have Pre-Tax Elective Deferrals made on the
Participant’s behalf (or to elect to have such Elective Deferrals made as Roth
Elective Deferrals or in a different amount or percentage of Eligible
Compensation); and (iii) how Elective Deferrals will be invested (including how
Elective Deferrals will be invested in the absence of an investment election by
the Participant). Such notice must be provided sufficiently early so that the
Participant has a reasonable period of time after receipt of the notice to make
the election described in Subsection 4.1(d).

E-28

--------------------------------------------------------------------------------



In addition, at least thirty (30) calendar days, but not more than ninety (90)
calendar days, before the beginning of each Plan Year, the Administration
Committee will provide each Participant a QACA Notice. If an individual becomes
a Participant after the ninetieth (90th) day before the beginning of the Plan
Year and does not receive the QACA Notice for that reason, the QACA Notice shall
be provided no more than ninety (90) calendar days before the individual becomes
a Participant but not later than the date the individual becomes a Participant.
e.Notwithstanding anything in Section 4.1(c) to the contrary, a Participant who
has an affirmative deferral election in effect as of January 1, 2012, shall
continue to have elective deferrals made in accordance with that affirmative
deferral election and shall not be subject to the default election percentages
specified in Section 4.1(c). In addition, any Participant who, as of December
31, 2011, had a default deferral election in effect (applying the Plan
provisions as in effect on December 31, 2011), shall be deemed to have a
deferral percentage for the 2012 Plan Year equal to the deferral election
percentage applicable as of December 31, 2011 under the Participant’s
then-applicable default deferral election and shall thereafter have his or her
deferral election percentage increased by one percent (1%) effective as of
January 1, 2013 and each subsequent January 1 (up to a maximum default deferral
percentage of ten percent (10%)) unless and until the Participant makes an
affirmative deferral election.


4.2.After-Tax Contributions. Subject to the limitations set forth in subsection
4.7 and Section 8 and such additional rules as the Administration Committee may
establish on a uniform and nondiscriminatory basis, for any Plan Year, a
Participant may elect to make “After-Tax Contributions” to the Plan through
payroll deduction in an amount expressed in a whole percentage not greater than
five percent (5%) of the Participant’s Eligible Compensation for that year. Any
election pursuant to this subsection 4.2 shall be made and given effect in
accordance with such uniform rules and procedures as the Administration
Committee may provide from time to time. In light of the addition of the option
to allow Participants to make “Roth Elective Deferrals” under Section 14 of the
Plan, Participants shall no longer be permitted to make After-Tax Contributions
after December 31, 2012.

E-29

--------------------------------------------------------------------------------





4.3.Payment of Elective Deferral and After-Tax Contributions. Elective Deferrals
and After-Tax Contributions shall be made each payroll period, and shall be paid
to the Trustee by the Employer on the earliest date on which such contributions
can reasonably be segregated from the Employer’s general assets, but in no event
later than the 15th business day of the month following the month in which such
amounts would otherwise have been payable to the Participant.


4.4.Variation, Discontinuance and Resumption of Elective Deferral or After-Tax
Contributions. Subject to such rules and restrictions as the Administration
Committee may establish on a uniform and nondiscriminatory basis, a Participant
may elect to change the Participant’s Elective Deferral or After-Tax
Contribution rate (or both) (but not retroactively) within the limits specified
in subsections 4.1 and 4.2, and may elect to discontinue either or both such
contributions or to have them resumed.


4.5.Rollover Contributions. A Participant or an employee who meets the
requirements of subsection 2.1 other than paragraph (a) thereof may make, with
the consent of the Administration Committee, a Rollover Contribution (as defined
below) to the Plan. The term “Rollover Contribution” means a rollover
contribution of all or part of a cash distribution from a qualified plan of
another employer that, under applicable provisions, is permitted to be rolled
over to an eligible retirement plan. Notwithstanding the foregoing, in no event
shall a Participant be permitted to make a rollover contribution of (a) amounts
previously contributed to another plan on an after-tax basis, or (b) amounts
distributed from (i) a qualified plan described in Code Section 403(a), (ii) an
annuity contract described in Code Section 403(b), (iii) an eligible plan
described in Code Section 457(b). If an employee who is not otherwise a
Participant makes a Rollover Contribution to the Plan, the employee shall be
treated as a Participant only with respect to the Participant’s Rollover
Contribution Account (defined in subsection 7.1) until the employee has met all
of the requirements for Plan participation set forth in subsection 2.1.


4.6.Eligible Compensation. For purposes of this Section 4, Section 5, and
subsection 7.3, the term “Eligible Compensation” means for any Plan Year:


a.all compensation reported for purposes of Federal income tax withholding for
such year on Form W-2 for services performed for an Employer paid prior to the
Participant’s termination of employment, excluding the following items (even if
includable in gross income): non-cash compensation, reimbursements and expense
allowances, fringe benefits, severance pay, and any compensation paid during any
portion of the Plan Year during which an employee was not yet a Participant
except that such pre-participation compensation shall not be excluded in
determining a Participant’s Eligible Compensation for purposes of paragraph
7.3(c) and 11.7(b) (relating to Employer Contributions and forfeitures) for the
Plan Year in which an employee first becomes a Participant in the Plan; plus


b.the amount of any Pre-Tax Elective Deferrals and any other elective
contributions made on the Participant’s behalf for such Plan Year to a plan
sponsored by an Employer that are not includable in the Participant’s gross
income pursuant to Code Section 125, 402(e)(3) or 132(f)(4).

E-30

--------------------------------------------------------------------------------





The provision of the Plan setting forth the definition of compensation for
purposes of allocating matching or profit-sharing contributions (hereinafter
referred to as “Plan Compensation”) shall be adjusted, in the same manner as
Section 415 Compensation pursuant to subsection 8.2(c) through (i), except in
applying subsection 8.2(c) through (i), the term “limitation year” shall be
replaced with the term “plan year” and the term “415 Compensation” shall be
replaced with the term “Plan Compensation.” Notwithstanding any other provision
in this Plan to the contrary, if the Plan is a 401(k) plan, then Participants
may not make elective deferrals with respect to amounts that are not Section 415
Compensation.
4.7.Limitation on the Amount of Compensation Taken Into Account For Any Plan
Year. Notwithstanding any other provision of the Plan to the contrary, the
amount of Eligible Compensation that may be taken into account under the Plan
for any Plan Year in determining allocations under subsection 4.1, 4.2, 5.1 and
5.2, applying the annual percentage limitations of subsections 4.1, 4.2 and 5.2,
or the allocation formula of paragraph 7.3(b) shall not exceed $265,000 or such
other maximum amount as may be permitted for any Plan Year under Code Section
401(a)(17), taking into account for purposes of such limitation any proration
required where Eligible Compensation is computed with respect to a period less
than a full year (other than on account of mid-year commencement or cessation of
participation). Annual Eligible Compensation means Eligible Compensation during
the Plan Year or such other consecutive twelve (12)-month period over which
Eligible Compensation is otherwise determined under the Plan (the determination
period). The cost-of-living adjustment in effect for a calendar year applies to
annual Eligible Compensation for the determination period that begins with or
within such calendar year.


SECTION 5


Employer Contributions


5.1.Employer Contributions. On and after July 1, 2011, each Employer may make an
“Employer Contribution” to the Plan in such amounts (if any) as is determined by
the Company in its sole discretion in a uniform percentage of each Participant’s
Eligible Compensation.


5.2.Matching Contributions. Subject to the conditions and limitations of
subsections 2.3 and 4.7 and Section 8, for each Plan Year (or portion thereof)
each Employer shall make a “Matching Contribution” to the Plan on behalf of each
Participant employed by such Employer in an amount equal to 100 percent of the
Elective Deferrals (including catch -up Elective Deferrals) made on behalf of
the Participant that do not exceed six percent (6%) of such Participant’s
Eligible Compensation for each payroll period.


5.3.Qualified Matching and Qualified Nonelective Contributions. For any Plan
Year, each Employer shall make a “Qualified Matching Contribution” and/or a
“Qualified Nonelective Contribution” on behalf of some or all of the
Participants employed by that Employer who are not Highly Compensated (as
defined in subsection 8.12) in an amount equal to such percentage, if any, of
their Elective Deferrals (excluding catch-up Elective Deferrals) or Eligible
Compensation as the Company, in its sole discretion, may determine with respect
to that Employer. Any such Qualified Matching Contributions or Qualified
Nonelective Contributions (and any earnings thereon) shall be nonforfeitable at
all times and shall be distributable only in the event of:

E-31

--------------------------------------------------------------------------------





a.the Participant’s attainment of age 59½;


b.for Plan Years beginning before January 1, 2002, the Participant’s separation
from service or a qualifying sale of a subsidiary or business of the Employer
(within the meaning of Code Section 401(k)(2)(B) as then in effect); or


c.for Plan Years beginning after December 31, 2001, the Participant’s separation
from employment (within the meaning of Code Section 401(k)(2)(B) as amended by
the Economic Growth and Tax Relief Reconciliation Act of 2001).


5.4.Limitations on Amount of Employer Contributions. In no event shall the sum
of any Elective Deferral, Employer, Matching, Qualified Matching and Qualified
Nonelective Contributions made by an Employer for any Plan Year exceed the
limitations imposed by Code Section 404 on the maximum amount deductible on
account thereof by the Employer for that year.


5.5.Payment of Employer, Matching and Qualified Matching and Qualified
Nonelective Contributions. Each Employer’s contributions under the Plan (other
than Elective Deferrals) for a Plan Year shall be paid to the Trustee, without
interest, no later than the time prescribed by law for filing the Employer’s
federal income tax return, including any extensions thereof.


5.6.Forfeiture of Matching Contributions. Notwithstanding any other provision of
the Plan, any portion of a Matching Contribution attributable to Elective
Deferrals that are distributed as excess deferrals or excess contributions in
accordance with subsections 8.6 or 8.8 shall be forfeited and applied in
accordance with subsection 11.6.


5.7.Special Employer Contribution.Effective August 28, 2015, the special
employer contribution will be terminated.


SECTION 6


Investment of the Trust Fund


6.1.The Trust Fund and Investment Funds. The Trust Fund as at any date consists
of all property of every kind then held by the Trustee. The Administration
Committee shall select and make available such Investment Funds from time to
time as it deems appropriate, in its discretion, for the investment of
Participants’ Accounts, which funds shall include a “Loan Fund,” which shall
consist of promissory notes evidencing loans made to Participants in accordance
with subsection 10.1. The Trust Fund also shall include a “Company Stock Fund,”
which shall be invested in Common Stock of the Company and short term
investments as required for liquidity, and over which the Administration
Committee shall have no authority or discretion. The Administration Committee,
in its discretion, may discontinue (or direct the discontinuance of) any
Investment Fund or Investment Funds, other than the Company Stock Fund, as it
shall from time to time consider appropriate and in the best interest of
Participants, and may establish such rules and procedures for the orderly
transfer and investment of funds held under a discontinued Investment Fund to
one or more other Investment Funds then maintained under the Plan. A separate
“Fund Account” shall be established by the Administration Committee to reflect
the portion, if any, of each of a Participant’s Accounts that is invested in
each of the Investment Funds. Effective August 24, 2015, the Company Stock Fund
will be closed to new contribution or transfers from other Investment Funds.

E-32

--------------------------------------------------------------------------------





Effective January 1, 2007, each Participant who has at least three Years of
Service, any alternate payee who has an Account under the Plan with respect to a
Participant who has at least three Years of Service, or the beneficiary of a
deceased Participant shall be permitted to elect to transfer as of any valuation
date all or any portion of the Participant’s Account invested in the Company
Stock Fund to any of the other funds maintained by the Trustee. The
Administration Committee may adopt such additional policies and procedures as it
determines, in its sole discretion, are necessary or appropriate to facilitate
the preceding sentence as long as such additional policies and procedures do not
impose restrictions or conditions with respect to the transfer of investments
from the Company Stock Fund to any other investment fund available under the
Plan that are not imposed on the investment of other assets of the Plan and as
long as such additional policies and procedures are consistent with the
requirements of Code Section 401(a)(35).
6.2.Investment Fund Elections. Subject to the provisions of this subsection 6.2
and such uniform rules and procedures as may be established by the
Administration Committee, an eligible Participant may elect:


a.to have the contributions to the Participant’s Account invested in any one or
more of the Investment Funds (other than the Loan Fund) then maintained in
accordance with subsection 6.1, and may change or revoke any such election; and


b.to change the allocation of the Participant’s existing Account balances among
the Investment Funds (other than the Loan Fund) then maintained in accordance
with subsection 6.1, prospectively.


Contributions made by or for a Participant during any period in which no
election is on file with the Administration Committee shall be invested in the
qualified default investment account established by the Administration
Committee. Notwithstanding any provision of this subsection 6.2 to the contrary,
the Administration Committee may restrict or prohibit investment fund changes as
it deems appropriate or desirable from time to time in the administration of the
Plan. Effective August 24, 2015, no Participant may elect to allocate or invest
new contributions to, or transfer a portion of his or her Account from other
Investment Funds into, the Company Stock Fund, to the extent such contribution
or transfer would cause the percentage of the Participant’s Account that is
invested in the Company Stock Fund to exceed twenty percent (20%) of the
aggregate value of the Participant’s Account.
6.3.Voluntary Insurance Coverage for Participants. Prior to January 1, 1992, an
eligible Participant could elect to have part of the Participant’s Employer
Contributions Account balance invested in life insurance or annuity policies on
the Participant’s life (“Policies”). Effective January 1, 1992, such elections
were no longer permitted and no new contributions were permitted to be applied
towards payment of premiums on Policies acquired prior to that date. In
accordance with the provisions of the Plan as in effect prior to the Effective
Date, Participants were permitted to elect to continue any such Policy on a
paid-up basis or surrender the policy for its then terminal value and to invest
the proceeds of such surrender in one or more of the Investment Funds then
maintained under the Plan. Consistent with those provisions, any Participant who
elected to convert to a paid-up Policy in accordance with the provisions of the
Plan as in effect prior to the Effective Date and who has not previously
surrendered such Policy, may elect to have such Policy surrendered for its then
terminal value, if its terms so provide, as of the last day of any Plan Year and
to have the proceeds of such surrender invested in one or more of the Investment
Funds then maintained under the Plan in accordance with paragraph 6.2. The
proceeds of or benefits under any Policy shall be applied for the benefit of the
Participant to whose Account the premiums for the Policies providing such
benefits were charged, or for the benefit of the Participant’s Beneficiary (as
defined in subsection 11.5).

E-33

--------------------------------------------------------------------------------





6.4.    Dividends on Company Stock. Cash dividends on Company Stock allocated to
a Participant’s Account on the dividend record date will be, as elected by the
Participant (or Beneficiary of a deceased Participant) in accordance with Plan
procedures, (i) paid directly to the Participant or (ii) paid to the Plan and
reinvested in Company Stock. If a Participant fails to make a timely election to
receive a distribution of cash dividends, the dividends will be reinvested in
Company Stock. Stock dividends on Company Stock allocated to a Participant’s
Account on the dividend record date shall be paid to the Plan.


SECTION 7


Plan Accounting


7.1.Participant’s Accounts. The Administration Committee shall maintain the
following “Accounts” in the name of each Participant and such additional
Accounts (if any) as the Administration Committee may determine from time to
time:


a.
an “Employer Contributions Account,” which shall reflect Employer Contributions
(and forfeitures allocated to the Participant under the terms of the Plan), and
the income, losses, appreciation and depreciation attributable thereto;



b.
an “After‑Tax Account,” which shall reflect the Participant’s After-Tax
Contributions, if any, and the income, losses, appreciation and depreciation
attributable thereto;



c.
a “Pre-Tax Elective Deferral Account,” which shall reflect the Pre-Tax Elective
Deferrals, if any, made for the Participant, and the income, losses,
appreciation and depreciation attributable thereto;



d.
a “Matching Account,” which shall reflect the Matching Contributions, if any,
made for the Participant, and the income, losses, appreciation and depreciation
attributable thereto;


E-34

--------------------------------------------------------------------------------





e.
a “Qualified Matching Account,” which shall reflect the Qualified Matching
Contributions, if any, made for the Participant, and the income, losses,
appreciation and depreciation attributable thereto;



f.
a “Qualified Nonelective Account,” which shall reflect the Qualified Nonelective
Contributions, if any, allocated to the Participant and the income, losses,
appreciation and depreciation attributable thereto;



g.
a “QVEC Account,” which shall reflect the deductible voluntary contributions
made by the Participant under the provisions of the Plan as in effect before
January 1, 1987, and the income losses, appreciation and depreciation
attributable thereto;



h.
a “Roth Elective Deferral Account,” which shall reflect the Roth Elective
Deferrals, if any, made for the Participant, and the income, losses,
appreciation and depreciation attributable thereto; and



i.
a “Rollover Account,” which shall reflect and separately account for Rollover
Contributions, if any, made by the Participant and the income, losses,
appreciation and depreciation attributable thereto.



The Accounts provided for in this subsection 7.1 shall be for accounting
purposes only.
7.2.Adjustment of Participants’ Accounts. The Company has entered into a service
contract with a third party to perform certain recordkeeping services for the
Plan pursuant to which account valuations and other services shall be provided
with respect to Participant Accounts. As of each Accounting Date, the Accounts
of each Participant shall be adjusted in accordance with uniform and
nondiscriminatory procedures established by the recordkeeper and approved by the
Administration Committee, to reflect all contributions, transfers,
distributions, loan disbursements and repayments, fees, expenses and other
amounts charged to Participants’ Accounts and the investment returns of the
Investment Funds in which such Participants’ Accounts are invested. To the
extent expenses are charged to the Accounts of Participants, such expenses shall
be charged to Accounts in a manner that complies with Revenue Ruling 2004-10.


7.3.Allocation and Crediting of Contributions and Forfeitures. Subject to the
provisions of Section 8, contributions shall be allocated and credited as
follows:


a.
After-Tax, Elective Deferral, Matching, Qualified Matching, Qualified
Nonelective and Rollover Contributions made by or on behalf of a Participant
shall be credited to that Participant’s appropriate Accounts as soon as
practicable after they are transmitted to the Trustee.



b.
As of the last day of each calendar quarter beginning before January 1, 2005,
each Employer’s Employer Contribution for each strategic business unit of that
Employer as described in Appendix B of the Plan (a “Business Unit”) for that
quarter, if any, shall be allocated among and credited to the Employer
Contributions Accounts of all Participants within that Business Unit who meet
the requirements of subsection 2.1 on the last day of that quarter (including


E-35

--------------------------------------------------------------------------------



Participants who were on Employer-approved leaves of absence or on layoff status
on the last day of that quarter), and Participants who were transferred to
employment with another Business Unit, Employer or a Related Company during that
quarter or whose Termination Date occurred under paragraph 9.3(a), (b) or (c)
during that quarter (provided that each such Participant met the requirements of
paragraph 2.1(b) on the date immediately preceding the Participant’s leave of
absence, transfer or termination), in the same ratio that each such
Participant’s Eligible Compensation from that Employer during that quarter bears
to the total Eligible Compensation paid by that Employer during that quarter to
all Participants within the applicable Business Unit who are eligible for an
allocation under this paragraph 7.3(b).


c.
As of the last day of each Plan Year beginning on or after January 1, 2005 and
before January 1, 2009, each Employer’s Employer Contribution that is determined
and made by reference to a Business Unit for that year, if any, shall be
allocated among and credited to the Employer Contributions Accounts of all
Participants within that Business Unit who meet the requirements of subsection
2.1 on the last day of that year (including Participants who were on
Employer-approved leaves of absence or on layoff status on the last day of that
year), and Participants who were transferred to employment with another Business
Unit, Employer or a Related Company during that year or whose Termination Date
occurred under paragraph 9.3(a), (b) or (c) during that year (provided that each
such Participant met the requirements of paragraph 2.1(b) on the date
immediately preceding the Participant’s leave of absence, transfer or
termination), in the same ratio that each such Participant’s Eligible
Compensation from that Employer during that Plan Year bears to the total
Eligible Compensation paid by that Employer during that Plan Year to all
Participants within the applicable Business Unit who are eligible for an
allocation under this paragraph 7.3(c).



d.
On and after July 1, 2008, each Employer’s non‑-discretionary Employer
Contribution that is made under Section 5.1 for that year shall be made and
allocated as soon as reasonably practicable after the end of each payroll period
to the Employer Contributions Accounts of those Participants employed during
such payroll period.



e.
Employer Contributions under Section 5.7 shall be made and allocated as soon as
reasonably practicable after the end of each payroll period to the Employer
Contributions Accounts of those Transition A Participants and Transition B
Participants employed during such payroll period.



For purposes of Section 8, Employer Contributions for any Plan Year (or portion
thereof) will be considered to have been made on the last day of that year,
regardless of when paid to the Trustee. Notwithstanding any provisions of this
Section 7 to the contrary, unless the Administration Committee establishes
uniform rules to the contrary, contributions made to the Plan shall share in the
income, gains and losses of the Investment Funds only when actually made to the
Trustee.

E-36

--------------------------------------------------------------------------------





7.4.Statement of Plan Interest. As soon as practicable after the last day of
each Plan Year quarter and at such other intervals, if any, as the
Administration Committee may decide, the Administration Committee shall provide
each Participant with a statement reflecting the balances of the Participant’s
Account and such other information as is required by Section 105(a)(2) of ERISA.


7.5.Correction of Error. In the event of an error in the adjustment of a
Participant’s Accounts, the Administration Committee, in its sole discretion,
may correct such error by either crediting or charging the adjustment required
to make such correction to or against income and expenses of the Trust for the
Plan Year in which the correction is made, or the Employers may make an
additional contribution to permit correction of the error. Except as provided in
this subsection 7.5 or as otherwise determined by the Administration Committee,
the Accounts of other Participants shall not be readjusted on account of such
error.


SECTION 8


Limitations on Compensation, Contributions and Allocations


8.1.Reduction of Contribution Rates. The Administration Committee may (i)
unilaterally modify or revoke any Elective Deferral or After-Tax Contribution
election made by a Participant pursuant to subsections 4.1 or 4.2 to conform the
operation of the Plan to Code Sections 401(k)(3), 401(m)(2) and 415, (ii) reduce
(to zero if necessary) the amount of Matching, Qualified Matching, Qualified
Nonelective Contributions or Employer Contributions that would otherwise be made
on behalf of a Participant pursuant to Article 5 to conform the operation of the
Plan to Code Section 415, or (iii) reduce (to zero if necessary) the level of
Matching Contributions to be made on behalf of Highly Compensated Participants
pursuant to Section 5 to conform the operation of the Plan to Code Section
401(m)(2).


8.2.Compensation for Limitation/Testing Purposes. “Compensation” for purposes of
this Section 8 shall include:


a.
the amount shown as “wages” for purposes of federal income tax withholding on
any Form W-2 issued by an Employer or Related Company to the Participant for the
Plan Year but excluding, solely for purposes of subsections 8.7 and 8.9, any
severance payments paid upon termination of employment; plus



b.
the amount of any Elective Deferral Contributions and any other elective
contributions made on the Participant’s behalf for the Plan Year to a plan
sponsored by an Employer or Related Company that are not includable in the
Participant’s gross income pursuant to Code Section 125, 402(a)(8) or, for Plan
Years beginning on and after January 1, 2001, Code Section 132(f)(4),



up to a maximum limit as may be permitted for any Plan Year under Code Section
401(a)(17), taking into account any required proration of such amount under
applicable Treasury regulations on account of a short Plan Year. Effective for
Plan Years beginning after December 31, 2014, the amount of Compensation that
may be taken into account under Code Section 401(a)(17) is $265,000, as adjusted
for cost-of-living as described in subsection 4.7 of the Plan.

E-37

--------------------------------------------------------------------------------





c.Compensation used for purposes of complying with Code Section 415 (“Section
415 Compensation”) shall be adjusted as set forth herein for the following types
of compensation paid after a Participant’s severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code Section 414(b), (c), (m) or (o)). However, amounts
described in subsections (d) and (e) below may only be included in Section 415
Compensation to the extent such amounts are paid by the later of 2½ months after
severance from employment or by the end of the limitation year that includes the
date of such severance from employment. Any other payment of compensation paid
after severance of employment that is not described in the following types of
compensation is not considered Section 415 Compensation within the meaning of
Code Section 415(c)(3), even if payment is made within the time period specified
above.


d.Section 415 Compensation shall include regular pay after severance of
employment if:


(1)
the payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and



(2)
the payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer.



e.Leave cashouts shall be included in Section 415 Compensation if those amounts
would have been included in the definition of Section 415 Compensation if they
were paid prior to the Participant’s severance from employment, and the amounts
are payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if employment had
continued. In addition, deferred compensation shall be included in Section 415
Compensation if the compensation would have been included in the definition of
Section 415 Compensation if it had been paid prior to the Participant’s
severance from employment, and the compensation is received pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if the Participant had continued in employment
with the Employer and only to the extent that the payment is includible in the
Participant’s gross income.


f.Section 415 Compensation does include payments to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code Section 414(u)(1)) to the extent those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service.

E-38

--------------------------------------------------------------------------------





g.Section 415 Compensation should include compensation paid to a Participant who
is permanently and totally disabled (as defined in Code Section 22(e)(3)). This
provision shall apply to non-highly compensated Participants.


h.Section 415 Compensation for a limitation year shall include amounts earned
but not paid during the limitation year solely because of the timing of pay
periods and pay dates, provided the amounts are paid during the first few weeks
of the next limitation year, the amounts are included on a uniform and
consistent basis with respect to all similarly situated Participants, and no
compensation is included in more than one limitation year.


i.If the Plan’s definition of Compensation for purposes of Code Section 415 is
the definition in Treasury Regulation Section 1.415(c)-2(b) and the simplified
compensation definition of Treasury Regulation 1.415(c)-2(d)(2) is not used,
then Section 415 Compensation shall include amounts that are includible in the
gross income of a Participant under the rules of Code Section 409A or Code
Section 457(f)(1)(A) or because the amounts are constructively received by the
Participant.


8.3.Limitations on Annual Additions. Except to the extent permitted under
paragraph 4.1(b) of the Plan and Code Section 414(v), and notwithstanding any
other provision of the Plan to the contrary, a Participant’s Annual Additions
(as defined below) for any Plan Year shall not exceed an amount equal to the
lesser of:


a.
$53,000, as adjusted for increases in the cost-of-living under Code Section
415(d); or



b.
100% of the Participant’s Compensation for that Plan Year (for Plan Years
beginning before January 1, 1998, excluding amounts described in clause (b) of
subsection 8.2), calculated as if each Section 415 Affiliate (described below)
were a Related Company,



reduced by any Annual Additions for the Participant for the Plan Year under any
other defined contribution plan of an Employer or a Related Company or Section
415 Affiliate, provided that if any other such plan has a similar provision, the
reduction shall be pro rata. The Plan Year shall be the limitation year for
purposes of this subsection 8.3. The limitation year may only be changed by a
plan amendment. Furthermore, if the Plan is terminated effective as of a date
other than the last day of the Plan’s limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.
The term “Annual Additions” means, with respect to any Participant for any Plan
Year, the sum of all contributions (excluding Rollover Contributions and
catch-up Elective Deferrals described in paragraph 4.1(b)) and forfeitures
allocated to a Participant’s Accounts under the Plan for such year pursuant to
subsections 7.3 and 11.7, excluding Elective Deferrals that are distributed as
excess deferrals in accordance with subsection 8.6, but including any Elective
Deferral, After-Tax or Matching Contributions (the latter even if forfeited)
treated as excess contributions or excess aggregate contributions under
subsections 8.8, 8.10 and 8.11. The term Annual Additions shall also include
employer contributions allocated for a Plan Year to any individual medical
account of a Participant (as defined in Code Section 415(1)) under a defined
benefit plan and any amount allocated for a Plan Year to the separate account of
a Participant for payment of post-retirement medical benefits under a funded
welfare benefit plan (as described in Code Section 419A(d)(2)), which is
maintained by an Employer or a Related Company or a Section 415 Affiliate.
“Section 415 Affiliate” means any entity that would be a Related Company if the
ownership test of Code Section 414 was “more than 50%” rather than “at least
80%.”

E-39

--------------------------------------------------------------------------------





Annual additions for purposes of Code Section 415 shall not include restorative
payments. A restorative payment is a payment made to restore losses to a Plan
resulting from actions by a fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under ERISA or under other applicable
federal or state law, where Participants who are similarly situated are treated
similarly with respect to the payments. Generally, payments are restorative
payments only if the payments are made in order to restore some or all of the
plan’s losses due to an action (or a failure to act) that creates a reasonable
risk of liability for such a breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan). This
includes payments to a plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court‑-approved settlement, to restore losses to a qualified defined
contribution plan on account of the breach of fiduciary duty (other than a
breach of fiduciary duty arising from failure to remit contributions to the
Plan). Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not restorative
payments and generally constitute contributions that are considered annual
additions,
Annual additions for purposes of Code Section 415 shall not include: (1) the
direct transfer of a benefit or employee contributions from a qualified plan to
this Plan; (2) rollover contributions (as described in Code Sections 401(a)(31),
402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3) repayments of
loans made to a Participant from the Plan; and (4) repayments of amounts
described in Code Section 411(a)(7)(13) (in accordance with Code Section
411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code Section 414(d)) as described in Code
Section 415(k)(3), as well as Employer restorations of benefits that are
required pursuant to such repayments.
8.4.Excess Annual Additions. Notwithstanding any provision of the Plan to the
contrary, if the annual additions (within the meaning of Code Section 415) are
exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2008-50 or any superseding guidance, including, but
not limited to, the preamble of the final Code Section 415 regulations.


8.5.Additional Rules Applicable to Limitation on Annual Additions. For purposes
of applying the limitations of Code Section 415, all defined contribution plans
(without regard to whether a plan has been terminated) ever maintained by the
Employer (or a “predecessor employer”) under which the Participant receives
annual additions are treated as one defined contribution plan. The “Employer”
means the Employer that adopts this Plan and all members of a controlled group
or an affiliated service group that includes the Employer (within the meaning of
Code Sections 414(b), (c), (m) or (o)), except that for purposes of subsection
8.3, the determination shall be made by applying Code Section 415(h), and shall
take into account tax-exempt organizations under Treasury Regulation Section
1.414(c)-5, as modified by Treasury Regulation Section l.415(a)-1(f)(1). For
purposes of this subsection 8.3:

E-40

--------------------------------------------------------------------------------





a.
A former Employer is a “predecessor employer” with respect to a Participant in a
plan maintained by an Employer if the Employer maintains a plan under which the
Participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in Treasury
Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
employer constituted a single employer under the rules described in Treasury
Regulation Section 1.415(a)-l(f)(1) and (2) immediately prior to the cessation
of affiliation (and as if they constituted two, unrelated employers under the
rules described in Treasury Regulation Section 1.415(a)-1(f)(1) and (2)
immediately after the cessation of affiliation) and cessation of affiliation was
the event that gives rise to the predecessor employer relationship, such as a
transfer of benefits or plan sponsorship.



b.
With respect to an Employer of a Participant, a former entity that antedates the
Employer is a “predecessor employer” with respect to the Participant if, under
the facts and circumstances, the employer constitutes a continuation of all or a
portion of the trade or business of the former entity.



For purposes of aggregating plans for Code Section 415, a “formerly affiliated
plan” of an employer is taken into account for purposes of applying the Code
Section 415 limitations to the employer, but the formerly affiliated plan is
treated as if it had terminated immediately prior to the “cessation of
affiliation.” For purposes of this paragraph, a “formerly affiliated plan” of an
employer is a plan that, immediately prior to the cessation of affiliation, was
actually maintained by one or more of the entities that constitute the employer
(as determined under the employer affiliation rules described in Treasury
Regulation Section 1.415(a)-l(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Treasury Regulation Section 1.415(a)-1(f)(l) and (2)). For purposes
of this paragraph, a “cessation of affiliation” means the event that causes an
entity to no longer be aggregated with one or more other entities as a single
employer under the employer affiliation rules described in Treasury Regulation
Section 1.415(a)-l (f)(1) and (2) (such as the sale of a subsidiary outside a
controlled group), or that causes a plan to not actually be maintained by any of
the entities that constitute the employer under the employer affiliation rules
of Treasury Regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of
plan sponsorship outside of the controlled group).
Two or more defined contribution plans that are not required to be aggregated
pursuant to Code Section 415(f) and the Treasury Regulations thereunder as of
the first day of a limitation year do not fail to satisfy the requirements of
Code Section 415 with respect to a Participant for the limitation year merely
because they are aggregated later in that limitation year, provided that no
annual additions are credited to the Participant’s account after the date on
which the plans are required to be aggregated.

E-41

--------------------------------------------------------------------------------





8.6.Section 402(g) Limitation. In no event shall the Elective Deferrals for a
Participant under the Plan (together with elective deferrals under any other
cash-or-deferred arrangement maintained by an Employer or a Related Company) for
any taxable year exceed the maximum amount permitted for such year under Code
Section 402(g) (including, to the extent applicable, the amount permitted for
such year pursuant to subsection 402(g)(1)(C) with respect to catch-up Elective
Deferrals). If during any taxable year a Participant is also a participant in
any other cash-or-deferred arrangement, and if the Participant’s elective
deferrals made under such other arrangements together with the Participant’s
Elective Deferrals and, if applicable, the Participant’s catch-up Elective
Deferrals exceed the maximum amount permitted for the Participant for that year
under Code Section 402(g), the following provisions shall apply:


a.
The Participant, not later than March 1 following the close of such taxable
year, may request the Administration Committee to direct the Trustee to
distribute all or a portion of such excess to the Participant, together with any
gains or losses allocable thereto for that Plan Year and, in the case of
distributions in Plan Years beginning before January 1, 2007, for the period
from the close of such Plan Year to a date that is no more than seven calendar
days before the date of distribution.



b.
Such gains and losses shall be determined in accordance with any reasonable
method adopted by the Administration Committee that complies with Treas. Reg.
Section 1.402(g)-1(e)(5) and is used consistently for all Participants and all
corrective distributions for such year.



c.
Any such request shall be in writing and shall include adequate proof of the
existence of such excess, as determined by the Administration Committee in its
sole discretion. If the Administration Committee is so notified, such excess
amount shall be distributed to the Participant no later than the April 15
following the close of the Participant’s taxable year.



d.
If the applicable limitation for a Plan Year is exceeded with respect to this
Plan alone, or this Plan and another plan or plans of the Employers and Related
Companies, the Administration Committee shall direct such excess Elective
Deferrals (with allocable gains or losses for that Plan Year and, in the case of
distributions in Plan Years beginning before January 1, 2007, for the period
from the close of such Plan Year to a date that is no more than seven calendar
days before the date of distribution) to be distributed to the Participant as
soon as practicable after the Administration Committee is notified of the excess
deferrals by the Company, an Employer or the Participant, or otherwise discovers
the error (but no later than the April 15 following the close of the
Participant’s taxable year).



Notwithstanding the foregoing provisions of this subsection 8.6, the dollar
amount of any distribution due hereunder shall be reduced by the dollar amount
of any Elective Deferrals previously distributed to the same Participant
pursuant to subsection 8.8, provided, however, that for purposes of subsections
8.3 and 8.7, the correction under this subsection 8.6 shall be deemed to have
occurred before the correction under subsection 8.8.

E-42

--------------------------------------------------------------------------------





8.7.Section 401(k)(3) Testing. For any Plan Year, the amount by which the
average of the Deferral Percentages (as defined below) of each eligible employee
who is Highly Compensated for such Plan Year (the “Highly Compensated Group
Deferral Percentage”) exceeds the average of the Deferral Percentages for such
Plan Year of each eligible employee who is not Highly Compensated (the
“Non-Highly Compensated Group Deferral Percentage”) for such Plan Year shall be
less than or equal to either (i) a factor of 1.25 or (ii) both a factor of 2 and
a difference of 2. “Deferral Percentage” for any eligible employee for a Plan
Year shall be determined by dividing the Participant’s Elective Deferrals and,
to the extent designated by the Administration Committee, the Participant’s
Qualified Matching Contributions or Qualified Nonelective Contributions (or
both) for the year by the Participant’s Compensation for the year, subject to
any special rules set forth in applicable Treasury regulations. For purposes of
this subsection 8.7, the provisions of Code Section 410(k)(3) and Treas. Reg. §
1.401(k)-1(b) are herein incorporated by reference, and any Qualified Matching
Contributions and any Qualified Nonelective Contributions used in determining a
Participant’s Deferral Percentage shall satisfy the requirements of Treas. Reg.
Section 1.401(k)-2(a)(6). Amounts that are catch -up Elective Deferrals made in
accordance with paragraph 4.1(b) of the Plan and Code Section 414(v) shall be
disregarded for purposes of this subsection 8.7. Effective January 1, 2012, this
Plan is intended to be a qualified automatic contribution arrangement that
satisfies the requirements of Code Section 401(k)(13). As a result, the
foregoing provisions of Subsection 8.7 and the provisions of Subsection 8.8
shall no longer apply.


8.8.Correction Under Section 401(k) Test. In the event that the Highly
Compensated Group Deferral Percentage for any Plan Year does not initially
satisfy one of the tests referred to in subsection 8.7, the following provisions
shall apply:


a.
Excess Contributions (as defined below) shall be distributed to the Highly
Compensated Participants to whose accounts such Excess Contributions were
allocated for such Plan Year, together with any gains or losses allocable
thereto for that Plan Year and (with respect to Plan Years before January 1,
2008) for the period from the close of such Plan Year to a date that is no more
than seven calendar days before the date of distribution, except to the extent
that any such Excess Contributions are classified as catch-up Elective
Deferrals. Excess contributions shall be allocated to the Highly Compensated
Participants with the largest amount of Elective Deferrals taken into account
under Section 8.7 for the Plan Year in which the excess arose, beginning with
the Highly Compensated Participant with the largest amount of such Elective
Deferral Contributions and continuing in descending order until all the Excess
Contributions have been allocated. To the extent that a Highly Compensated
Participant is eligible to make catch-up Elective Deferrals for the Plan Year in
which the Excess Contributions arose but has not reached the limit on such
contributions in effect under the Plan for such Plan Year, Excess Contributions
allocated to such Highly Compensated Participant shall be considered catch-up
Elective Deferrals and shall not be treated as Excess Contributions.



b.
The term “Excess Contributions” shall mean, with respect to any Plan Year, the
excess of;


E-43

--------------------------------------------------------------------------------





i.
the aggregate amount of Elective Deferrals actually taken into account in
computing the Highly Compensated Group Deferral Percentage for such Plan Year,
over



ii.
the maximum aggregate amount of Elective Deferrals permitted under the tests set
forth in subsection 8.7 for such Plan Years (determined by hypothetically
reducing the Elective Deferrals made on behalf of Highly Compensated
Participants for such year in order of their actual Deferral Percentages,
beginning with the highest of such percentages).



c.
The gain or loss allocable to Excess Contributions shall be determined in
accordance with any reasonable method adopted by the Committee that complies
with Treas. Reg. Section 1.401(k)-2(b)(iv)(B) and is used consistently for all
Participants and all corrective distributions for such year.



The amounts to be distributed to any Participant pursuant to this subsection 8.8
shall be reduced by the amount of any Elective Deferrals distributed to the
Participant for the taxable year ending with or within such Plan Year pursuant
to subsection 8.6. The Administration Committee shall take such actions and
cause any distribution to be made no later than the close of the Plan Year
following the Plan Year for which the Excess Contributions were made.
8.9.Code Section 401(m)(2) Testing. For any Plan Year, the amount by which the
average of the Contribution Percentages (as defined below) of each eligible
employee who is Highly Compensated for such Plan Year (the “Highly Compensated
Group Contribution Percentage”) exceeds the average of the Contribution
Percentages of each eligible employee who is not Highly Compensated (the
“Non-Highly Compensated Group Contribution Percentage”) for such Plan Year shall
be less than or equal to either (i) a factor of 1.25 or (ii) both a factor of 2
and a difference of 2. The “Contribution Percentage” for any eligible employee
for a Plan Year shall be determined by dividing the Participant’s After-Tax
Contributions and Matching Contributions (excluding Matching Contributions
forfeited in accordance with subsection 5.6) and, to the extent designated by
the Administration Committee, the Participant’s Qualified Matching contributions
or Qualified Nonelective Contributions (or both) for such year by the
Participant’s Compensation for the year, subject to any special rules set forth
in the applicable Treasury regulations. The provisions of Code Section 401(m)(2)
and Treas. Reg. § 1.401(m)-1(b) are herein incorporated by reference, and any
Qualified Matching Contribution or Qualified Nonelective Contribution used in
determining a Participant’s Contribution Percentage shall satisfy the
requirements of Treas. Reg. Section 1.401(m)-2(a)(6). Effective January 1, 2012,
this Plan is intended to be a qualified automatic contribution arrangement that
satisfies the requirements of Code Section 401(m)(12). As a result, the
foregoing provisions of Subsection 8.9 and the provisions of Subsection 8.10
shall no longer apply.


8.10.Correction Under Section 401(m) Test. In the event that the Highly
Compensated Group Contribution Percentage for any Plan Year does not initially
satisfy one of the tests referred to in subsection 8.9, the following provisions
shall apply:


a.
Excess Aggregate Contributions (as defined below) shall be forfeited, if
forfeitable, or if not forfeitable, distributed to the Highly Compensated
Participants to whose accounts such Excess Aggregate Contributions were
allocated for such Plan Year, together with any gains or losses allocable
thereto for that Plan Year and (with respect to Plan years before January 1,
2008) for the period from the close of such Plan Year to a date that is no more
than seven calendar days before the date of distribution.


E-44

--------------------------------------------------------------------------------



Excess Aggregate Contributions shall be allocated to the Highly Compensated
Participants with the largest amount of After-Tax and Matching contributions
taken into account under the tests in Section 8.9 for the Plan Year in which the
excess arose, beginning with the Highly Compensated Participant with the largest
amount of such contributions and continuing in descending order until all the
Excess Aggregate Contributions have been allocated.


b.
The term “Excess Aggregate Contributions” shall mean, with respect to any Plan
Year, the excess of:



i.
the aggregate amount of After-Tax and Matching Contributions actually taken into
account in computing the Highly Compensated Group Contribution Percentage for
such Plan Year, over



ii.
the maximum aggregate amount of After-Tax and Matching Contributions permitted
under the tests set forth in subsection 8.9 for such Plan Year (determined by
hypothetically reducing the contributions made on behalf of Highly Compensated
Participants in order of their Contribution Percentage beginning with the
highest of such percentages).



c.
The gain or loss allocable to Excess Aggregate Contributions shall be determined
in accordance with any reasonable method adopted by the Administration Committee
that complies with Treas. Reg. Section 1.401(m)-2(b)(2)(iv)(B) and is used
consistently for all Participants and all corrective distributions for such
year.



d.
Excess Aggregate Contributions shall be deemed attributable to, first, any
unmatched After-Tax Contributions, then (if necessary) a proportionate share of
matched After-Tax Contributions and the Matching Contributions allocable
thereto, and last, any remaining Matching Contributions.



The Administration Committee shall make any necessary distribution no later than
the close of the Plan Year following the Plan Year in which such Excess
Aggregate Contributions were contributed. Matching Contributions that are Excess
Aggregate Contributions and are not yet vested in accordance with subsection 9.1
shall be forfeited as of the end of the Plan Year following the Plan Year in
which the Excess Aggregate Contributions arose and treated in the same manner as
any other forfeiture under the Plan.
8.11.Forfeiture of Orphan Matching Contributions. Matching Contributions
attributable to excess Elective Deferral or After-Tax Contributions distributed
in accordance with subsections 8.6, 8.8 or 8.10 shall be forfeited as of the end
of the Plan Year to which such corrective distributions relate and treated in
the same manner as any other forfeiture under the Plan.

E-45

--------------------------------------------------------------------------------





8.12.Highly Compensated. An employee or Participant shall be “Highly
Compensated” for any Plan Year if the employee or Participant:


a.
is a five percent (5%) owner of an Employer or a Related Company at any time
during that year or the prior Plan Year; or



b.
for the preceding Plan Year, received Compensation in excess of $120,000
(indexed for cost-of-living adjustments under Code Section 415(d)).



8.13.Separate Testing of Early Eligible Group. Notwithstanding the foregoing
provisions of this Section 8, for any Plan Year the Administration Committee may
elect, in accordance with applicable Treasury regulations, to apply the tests
set forth in subsections 8.8 and 8.10 separately with respect to all eligible
employees who would not have been eligible to participate in the Plan for that
Plan Year had the Plan utilized the maximum age and service requirements for
eligibility permitted by the Code.


SECTION 9


Vesting and Termination Dates


9.1.Determination of Vested Interest. A Participant shall at all times have a
nonforfeitable interest in the Participant’s Pre-Tax Elective Deferral Account,
Roth Elective Deferral Account, After-Tax Account, Rollover Account, Qualified
Matching Account, Qualified Nonelective Account and QVEC Account. If a
Participant is employed by an Employer or Related Company after June 30, 2008,
such Participant’s interest in the Participant’s Matching Account and the
Participant’s Employer Contributions Account shall be fully vested and
nonforfeitable in accordance with the following schedule:
Years of Service
Vested Percentage
fewer than 2
0%
2 or more
100%



provided, however, that any Participant whose vested percentage would be greater
under the vesting schedule in effect immediately prior to July 1, 2008, shall
have the Participant’s vested percentage determined under that prior vesting
schedule.
If a Participant is employed by an Employer or Related Company after December
31, 2006 but not after June 30, 2008, such Participant’s interest in the
Participant’s Matching Account and the Participant’s Employer Contributions
Account shall be fully vested and nonforfeitable in accordance with the
following schedule:
Years of Service
Vested Percentage
fewer than 1
0%
1 but less than 3
33%
3 but less than 5
66%
5 or more
100%



If a Participant is not employed by an Employer or Related Company after
December 31, 2006:

E-46

--------------------------------------------------------------------------------





a.
the Participant’s nonforfeitable interest in the Participant’s Matching Account
shall be determined in accordance with the schedule above; and



b.
the Participant’s nonforfeitable interest in the Participant’s Employer
Contributions Account shall be determined in accordance with the following
schedule:

Years of Service
Vested Percentage
fewer than 1
0%
1 but less than 5
33%
5 or more years
100%



Notwithstanding the foregoing provisions of this subsection 9.1, a Participant
hired by the Company or a Related Company prior to January 1, 1996, shall be
fully vested in the Participant’s Employer Contributions Account without regard
to the schedules set forth above.
9.2.Accelerated Vesting. Notwithstanding the foregoing provisions of this
Section 9, a Participant shall have a fully vested, nonforfeitable interest in
all the Participant’s Accounts when the Participant attains age 65, dies or
becomes disabled within the meaning of paragraph 9.3(b) while employed by an
Employer or a Related Company. In addition, in the event of the Plan’s
termination (in accordance with subsection 13.2) or partial termination (as
determined under applicable law and regulations) or the complete discontinuance
of Employer and Matching Contributions to the Plan, each affected Participant
shall have a fully vested, nonforfeitable interest in all the Participant’s
Accounts.


9.3.Termination Dates. A Participant’s “Termination Date” shall be the date on
which the Participant’s employment with the Employers and the Related Companies
is terminated because of the first to occur of the following events:


a.
Retirement. The Participant retires or is retired from the employ of the
Employers and Related Companies and is entitled to retirement income as defined
and determined under the terms of the A. M. Castle & Co. Salaried Employees
Pension Plan or any other defined benefit pension plan sponsored by the Company,
or, if the Participant’s Employer is not a sponsor of any defined benefit
pension plan, would be entitled to such a payment if the Participant’s Employer
maintained the A. M. Castle & Co. Salaried Employees Pension Plan.



b.
Disability. The Participant leaves the employ of the Employers and Related
Companies at any age because of disability. A Participant will be considered
disabled for purposes of the Plan if the Participant is awarded disability
insurance benefits under the Social Security Act, if the Participant is entitled
to a pension for permanent incapacity under the terms of the A. M. Castle & Co.
Hourly Employees Pension Plan, or would be entitled to such a pension if the
Participant’s Employer maintained that plan, or if the Participant is entitled
to a benefit under a long term disability salary continuation plan maintained by
the Participant’s Employer, or would be entitled to a benefit under such a plan
if the Participant met the minimum service requirements for eligibility under
the plan.


E-47

--------------------------------------------------------------------------------





c.
Death. The Participant’s death.



d.
Resignation or Dismissal. The Participant resigns or is dismissed from the
employ of the Employers and the Related Companies before retirement or
disability as described in paragraph (a) or (b) above.



9.4.Distribution Upon Separation. Notwithstanding any other provision of the
Plan to the contrary, a Participant may not commence distribution of the
Participant’s Elective Deferral Account, Qualified Matching Account or Qualified
Nonelective Account pursuant to Section 11 unless:


a.
for periods prior to January 1, 2002, the Participant has had a “separation from
service” (within the meaning of Code Section 401(k)(2) as in effect prior to
January 1, 2002), or the requirements of Code Section 401(k)(10) as then in
effect are satisfied; and



b.
for periods after December 31, 2001, the Participant has incurred a severance
from employment (within the meaning of Code Section 401(k) as amended by the
Economic Growth and Tax Relief Reconciliation Act of 2001), including a
separation from employment that occurred before January 1, 2002.



SECTION 10


Loans and Withdrawals of Contributions While Employed


10.1.Loans to Participants. The Administration Committee, upon request by a
Participant who is an employee of an Employer or Related Company or who is a
“party in interest” with respect to the Plan (as such term is defined in Section
3(14) of ERISA) in such form as the Administration Committee may require, may
authorize a loan to be made to the Participant from the Participant’s vested
interest in the Trust Fund, excluding any amount in the Participant’s QVEC
Account, subject to the following:


a.
No loan shall be made to a Participant if, immediately after such loan, the sum
of the outstanding balances (including principal and interest) of all loans made
to such Participant under this Plan and under any other qualified retirement
plans maintained by the Employers and the Related Companies does not exceed the
lesser of (i) $50,000, reduced by the excess, if any, of



A.
the highest outstanding balance of all loans to the Participant from the plans
during the one-year period ending on the day immediately before the date on
which the loan is made, over



B.
the outstanding balance of loans from the plans to the Participant on the date
on which such loan is made; or the greater of $10,000 or one-half of the
aggregate vested interest of the Participant under all such plans;


E-48

--------------------------------------------------------------------------------





or (ii) the greater of one-half of the aggregate vested interest of the
Participant under all such plans or $10,000; and no loan shall be made to a
Participant if the aggregate amount of that loan and the outstanding balance of
any other loans to the Participant from the Plan would exceed one-half of the
total vested balance of the Participant’s Accounts under the Plan as of the date
the loan is made.
b.
Subject to the limitations of paragraph (a) next above, no loan shall be made to
a Participant unless it is for an amount that is at least equal to $1,000. A
Participant may not have more than two loans outstanding at any time.



c.
Each such loan shall provide for:



i.
a reasonable repayment period of not more than five years from the date of the
loan except in the case of a loan on or after January 1, 2000 used to acquire
the Participant’s principal residence, in which case, the repayment period may
be up to ten (10) years but not beyond the Participant’s normal retirement age,
within the meaning of Code Section 411 (a)(8);



ii.
a reasonable rate of interest;



iii.
substantially equal payments of principal and interest over the term of the loan
no less frequently than quarterly;



iv.
such other terms and conditions as the Administration Committee shall determine;
and



shall be evidenced by an agreement set forth in writing or in such other form as
the Administration Committee may provide from time to time in accordance with
uniform procedures consistently applied. Notwithstanding any provision of this
Section 10 to the contrary, negotiation of a loan check shall evidence the
Participant’s acceptance of and consent to be bound by the terms and conditions
of such loan.
d.
Promissory notes or other indicia of indebtedness shall be held by the Trustee
under the Loan Fund, unless delegated by the Trustee to the Administration
Committee.



e.
Payments of principal and interest to the Trustee with respect to any loan to a
Participant:



i.
shall reduce the outstanding balance with respect to that loan;



ii.
shall reduce the balance of the Participant’s Loan Fund;



iii.
shall be credited to the Participant’s appropriate Account (other than the
Participant’s QVEC Account); and


E-49

--------------------------------------------------------------------------------





iv.
shall be invested in the Investment Funds in accordance with the Participant’s
most recent investment election.



f.
A Participant’s obligation to repay a loan (or loans) from the Plan shall be
secured by the portion of the Participant’s vested interest in the Plan equal to
the outstanding balance of the loan plus accrued but unpaid interest as of any
date on or after the loan is made; provided, however, that not more than 50% of
the Participant’s vested account balance, determined immediately after
origination of the loan, shall be taken into account as security for the loan.



g.
During the Participant’s employment with the Employers or Related Companies,
loan repayments will be made by payroll deductions. After termination of
employment or during any other period when payroll deduction is not possible or
is not permitted under applicable law, repayment will be made by personal check.



h.
The loan may be prepaid in full at any time without penalty.



i.
Except in the case of a Participant who is a party in interest to the Plan, any
outstanding loan of a Participant shall become immediately due and payable upon
the Participant’s Termination Date. Notwithstanding any other provision of the
Plan to contrary, if the outstanding balance of principal and interest on any
loan is not paid at the expiration of its term or upon acceleration in
accordance with the preceding sentence, a default shall occur and the Trustee
shall apply all or a portion of the Participant’s vested interest in the Plan in
satisfaction of such outstanding obligation, after all other adjustments
required under the Plan have been made, but before any payment or distribution
to any person pursuant to the provisions of Section 11.



j.
The Administration Committee shall establish uniform procedures for applying for
a loan, evaluating loan applications, and setting reasonable rates of interest.



10.2.Withdrawals During Employment. Subject to the following provisions of this
subsection 10.2, a Participant whose Termination Date has not yet occurred may
elect to withdraw all or part of the Participant’s interest in the Investment
Funds (other than the Loan Fund) in such proportion as the Participant shall
direct and upon such prior notice as the Administration Committee may require,
as provided and in the order set forth below:


a.
up to 100% of the After-Tax Contributions (excluding any earnings thereon) made
by the Participant prior to January 1, 1987;



b.
up to 100% of the Participant’s After-Tax Account (excluding pre-1987
contributions);



c.
up to 100% of the Participant’s QVEC Account (including earnings thereon);



d.
up to 100% of the Participant’s Rollover Account (including earnings thereon);


E-50

--------------------------------------------------------------------------------





e.
in the event of the Participant’s attainment of age 59 1/2, up to 100% of the
vested balances in all of the Participant’s Accounts;



f.
in the event of a Hardship, up to 100% of the vested portion of, first, the
Participant’s Employer Contributions Account, and then the Participant’s
Matching Account;



g.
in the event of a Hardship, up to 100% of the Elective Deferrals credited to the
Participant’s Elective Deferral Account (excluding any earnings thereon); and



h.
in the event a Participant is ordered or called to active military duty for a
period in excess of 179 calendar days and qualifies for a “qualified reservist
distribution” under Code Section 79(t)(2)(G)(iii), up to 100% of the vested
balances in all of the Participant’s Accounts.



No portion of a Participant’s Qualified Matching Account or Qualified
Nonelective Account may be withdrawn prior to the Participant’s attainment of
age 59½.
10.3.Hardship Withdrawals. A withdrawal will not be considered to be made on
account of “Hardship” unless the following requirements are met:


a.
The withdrawal is requested because of an immediate and heavy financial need of
the Participant, and will be so deemed if the Participant represents that the
withdrawal is made on account of:



i.
expenses for (or necessary to obtain) medical care incurred by the Participant,
the Participant’s spouse, children or dependents (as defined in Code Section
152, and, for taxable years beginning on or after January 1, 2005, without
regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B)), or the Participant’s
primary beneficiary under the Plan that would be deductible under Code Section
213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income);



ii.
costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;



iii.
payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, the Participant’s spouse, children
or dependents (as defined in Code Section 152, and, for taxable years beginning
on or after January 1, 2005, without regard to Code Section 152(b)(1), (b)(2)
and (d)(1)(B) or the Participant’s primary beneficiary under the Plan;



iv.
the need to prevent the eviction of the Participant from the Participant’s
principal residence or foreclosure on the mortgage of the Participant’s
principal residence;


E-51

--------------------------------------------------------------------------------





v.
payment for burial or funeral expenses for the Participant’s deceased parent,
spouse, children, dependents (as defined in Code Section 152 without regard to
Code Section 152(b)(1), (b)(2) and 152(d)(1)(B)) or the Participant’s primary
beneficiary;



vi.
expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds ten percent (10%) of adjusted gross
income); or



vii.
any other circumstances of immediate and heavy financial need identified as such
in revenue rulings, notices or other documents of the Internal Revenue Service
of general applicability.



b.
The withdrawal must also be necessary to satisfy the immediate and heavy
financial need of the Participant. The withdrawal will be deemed necessary to
satisfy such need if:



i.
the Participant represents that the withdrawal is not in excess of the amount of
the immediate and heavy financial need (taking into account any applicable
income or penalty taxes resulting from the withdrawal);



ii.
the Participant has obtained all distributions (other than Hardship
distributions under this subsection 10.3) and all nontaxable loans currently
available under the Plan and all other plans maintained by the Employers and
Related Companies; and



Elective Deferrals, After-Tax Contributions and Matching Contributions by or on
behalf of the Participant shall be suspended for a period of six months after
the Participant makes a Hardship withdrawal under this subsection 10.3, and the
Participant shall be prohibited from making any contributions for the same
period to any other deferred compensation plan (whether or not qualified), stock
option, stock purchase or similar plan maintained by an Employer or Related
Company.
SECTION 11


Distributions


11.1.Distributions to Participants After Termination of Employment. If a
Termination Date occurs with respect to a Participant, the vested portions of
the Participant’s Accounts and all Policies issued on the Participant’s life, or
the proceeds thereof, shall be distributed in accordance with the following
provisions of this Section 11; provided, however, that if the value of the
vested portions of the Participant’s Accounts (including any loans outstanding
on the Participant’s Termination Date) does not exceed $5,000, such vested
portions shall be distributed to or on behalf of the Participant as soon as
practicable after such Termination Date.

E-52

--------------------------------------------------------------------------------





11.2.Forms of Benefit Payments. If a Termination Date occurs with respect to a
Participant, subject to the provisions of subsections 11.1 and 11.4, the vested
balance in the Participant’s Accounts as of any Accounting Date coincident with
or following the Participant’s Termination Date the Participant (or the
Participant’s Beneficiary) elects (after all adjustments then required under the
Plan have been made) and all Policies issued on the Participant’s life, or the
proceeds thereof, shall be distributed to the Participant or, in the event of
the Participant’s death, the Participant’s Beneficiary, by one of the following
methods which the Participant (or the Participant’s Beneficiary) elects:


a.
By payment in a lump sum. OR



b.
By payment in a series of substantially equal monthly installments in an amount
not less than $100 per month over a period not extending beyond the joint life
expectancy of the Participant and the Participant’s spouse (if any), or the life
expectancy of the Participant’s Beneficiary, if applicable, determined as of the
date payments commence. OR



c.
By purchase from the Insurer (defined below) and distribution to the Participant
of an annuity, subject to the following:



i.
Methods of payment shall be limited to an annuity payable (A) for life, or (B)
for life and a period of fifteen years certain (or, if less, a period certain
that does not exceed the Participant’s (or Beneficiary’s) life expectancy as of
the date benefits commence).



ii.
An annuity benefit will be of the fixed type under which annuity payments will
commence as of a date not later than the date required under subsection 11.4.
The premium paid to the Insurer for any annuity will be charged to the
Participant’s Accounts when paid. The Administration Committee shall cause the
annuity to be delivered to the person or persons entitled to payments under it
in a nontransferable form and in a form that is noncommutable. OR



d.
In the case of a Policy purchased on the life of such Participant pursuant to
subsection 6.3, by assignment of such Policy to the Participant or by surrender
of such Policy for cash and application of the cash proceeds for the benefit of
the Participant or Beneficiary by either of the methods specified in paragraphs
(a) and (b) next above.



The term “Insurer” means any life insurance company issuing Policies held by the
Trustee under the Plan or issuing an investment-type annuity contract under
which a portion of the Fixed Income Fund is invested or any life insurance
company authorized to do business in the State of Illinois and selected by the
Administration Committee. If a Participant dies before receiving all of the
Participant’s benefits payable in accordance with this subsection 11.2, any
remaining portion of the Participant’s Account balances shall be paid, as soon
as practicable, to or for the benefit of the Participant’s Beneficiary in one of
the methods described in this subsection 11.2 as is selected by the Beneficiary.

E-53

--------------------------------------------------------------------------------



A Participant’s interest in the Company Stock Fund shall be distributed to the
Participant (or in the event of the Participant’s death, the Participant’s
Beneficiary) in the form of Common Stock, unless such Participant (or
Beneficiary) elects to receive the Participant’s entire interest in the Company
Stock Fund in cash, subject to such valuation procedures as the Administration
Committee in its discretion shall establish. The remaining portion of the
Participant’s Account shall be distributed in cash. Notwithstanding the
foregoing, if a Participant retires under a pension plan sponsored by the
Participant’s Employer and such Participant elects installment payments under
paragraph (b) above, prior to the commencement of such installments the
Participant shall choose to either (i) transfer the Participant’s interest in
the Company Stock Fund to the other Investment Funds (except the Loan Fund) and
have the Participant’s installments based on the Participant’s entire Account
balance, or (ii) receive the Participant’s interest in the Company Stock Fund in
the form of Common Stock as a partial lump sum payment coincident with the first
such installment, and have the remaining portion of the Participant’s Account
distributed in installments in cash.
11.3.Special Rules Governing Annuity Elections. If a married Participant elects
distribution in the form of an annuity pursuant to paragraph 11.2(c), the
following rules shall apply and shall supersede any other provision of the Plan
to the contrary:


a.
The vested portions of the Participant’s Accounts, shall be used to purchase a
nontransferable “Joint and Survivor Annuity” (that is, an immediate annuity
payable for the life of the Participant with a survivor annuity payable for the
life of the Participant’s spouse which is not less than 50% of the amount of the
annuity payable during the joint lives of the Participant and spouse), unless
the Participant elects another form of annuity and, if applicable, a Beneficiary
other than the Participant’s spouse, with the consent of the Participant’s
spouse to such form and Beneficiary, during the 180-day period immediately
preceding the Participant’s Distribution Date. With regard to the election, the
Administration Committee shall provide to the Participant no less than thirty
(30) calendar days and no more than ninety (90) calendar days (or effective
January 1, 2007, 180 calendar days) before the “annuity starting date” a written
explanation of:



(1)
the terms and condition of the Joint and Survivor Annuity,



(2)
the Participant’s right to make, and the effect of, an election to waive the
Joint and Survivor Annuity,



(3)
the right to the Participant’s spouse to consent to any election to waive the
Joint and Survivor Annuity,



(4)
the right of the Participant to revoke such election, and the effect of such
revocation, and



(5)
the relative values of the various optional forms of benefit payment under the
Plan.



Effective for annuity starting dates on or after January 1, 2008, in lieu of a
Joint and Survivor Annuity, the Participant shall be permitted to elect an
immediate annuity payable for the life of the Participant with a survivor
annuity payable for the life of the Participant’s spouse which is 75% of the
amount of the annuity payable during the joint lives of the Participant and
spouse (a “Qualified Optional Survivor Annuity”).

E-54

--------------------------------------------------------------------------------





b.
No consent by the spouse to the election of a form of annuity other than the
Joint and Survivor Annuity and, if applicable, Beneficiary other than the spouse
shall be effective unless it is in writing, acknowledges the effect of such
consent and is witnessed by a Plan representative or a notary public (unless the
Administration Committee determines that there is no spouse, that the spouse
cannot be located or that consent may be waived because of such other
circumstances as regulations or rulings under Code Section 417 set forth).



c.
During the period between the Participant’s election of an annuity and the
Participant’s Distribution Date, no loan may be made to a Participant pursuant
to subsection 10.1, no amount may be withdrawn by the Participant pursuant to
subsection 10.2 and no amount may be distributed to the Participant pursuant to
this Section 11, in any form other than a Joint and Survivor Annuity, without
the written consent of the spouse as provided in paragraph (b) of this
subsection 11.3.



d.
Subject to paragraph (e) below, if the Participant dies during the period
between the Participant’s election of an annuity and the Participant’s
Distribution Date, the vested portions of the Participant’s Accounts and the
proceeds of any Policies on the Participant’s life shall be paid to the
Participant’s spouse in the form of a straight life annuity as of the Accounting
Date coincident with or next following the date the Participant would have
attained age 65 or, if the spouse so elects, as soon as practicable after the
Accounting Date coincident with or next following the Participant’s death;
provided, however, that a spouse to whom payment is due under this paragraph (d)
may elect to have such vested portions, if any, distributed in the form of a
lump sum payment.



e.
The provisions of paragraph (d) above shall not apply, and distribution upon the
death of the Participant shall be made in accordance with subsection 11.2, if
the spouse consents to the designation of a Beneficiary other than the spouse in
accordance with subsection 11.5 during the period between the Participant’s
election of an annuity and the Participant’s death, and acknowledges that such
consent to the Participant’s designation of such Beneficiary constitutes the
spouse’s consent to the Participant’s waiver of a qualified preretirement
survivor annuity payable to the spouse in accordance with Code Section 417.



f.
A Participant may revoke the Participant’s election pursuant to this subsection
11.3, and may make a new election of any form of distribution permitted under
subsection 11.2, at any time and any number of times during the 180-day period
immediately preceding the Participant’s Distribution Date; provided, however,
that if the effect of such revocation is to select a distribution form other
than a Joint and Survivor Annuity, it shall be ineffective without the written
consent of the Participant’s spouse in accordance with paragraph (b) of this
subsection 11.3 to the new form of distribution and, if applicable, a
Beneficiary other than the spouse.


E-55

--------------------------------------------------------------------------------





g.
A spouse’s consent in accordance with paragraph (b) of this subsection 11.3
shall be irrevocable.



11.4.Limits on Commencement and Duration of Distributions. The following
distribution rules are intended to conform distributions under the Plan to Code
Sections 401(a)(9) and 401(a)(14) and applicable regulations thereunder,
including the minimum distribution incidental benefit requirement of Code
Section 401(a)(G):


a.
Unless the Participant elects otherwise, in no event shall distribution commence
later than 60 calendar days after the close of the Plan Year in which the latest
of the following events occurs: the Participant’s attainment of age 65; the 10th
anniversary of the year in which the Participant began participating in the
Plan; or the Participant’s Termination Date.



b.
Notwithstanding any other provision herein to the contrary, distribution of the
Participant’s Accounts shall commence no later than the Participant’s “Required
Beginning Date,” that is, April 1 of the calendar year following the calendar
year in which the Participant (i) attains age 70-1/2, or (ii) terminates
employment with the Related Companies, whichever is the later; provided,
however, that in the case of a Participant who is a 5% or more owner (as
described in Code Section 416) during the Plan Year ending in the calendar year
in which the Participant attains age 70-1/2, such Participant’s Required
Beginning Date shall be determined under clause (i) next above.



11.5.Beneficiary Designations. Subject to the foregoing provisions of this
Section 11, the term “Beneficiary” means any legal or natural person or persons
(who may be designated contingently or successively) that the Participant
designates to receive the vested portion of the Participant’s Accounts upon the
Participant’s death; provided, however, that if a Participant was employed by an
Employer or Related Company on or after August 22, 1984, and is legally married
on the date of the Participant’s death, the Beneficiary shall be the
Participant’s spouse unless:


a.
the Participant’s spouse consents to the designation of a Beneficiary other than
such spouse in a writing which is filed with the Administration Committee in
such form as the Administration Committee may require and which is witnessed by
either a notary public or a Plan representative appointed or approved by the
Administration Committee; or



b.
it is established to the satisfaction of the Administration Committee that the
consent required under paragraph (a) next above cannot be obtained because there
is no spouse, because the spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may prescribe in regulations.



A beneficiary designation form will be effective only when the signed form is
received by the Administration Committee while the Participant is alive and will
cancel all beneficiary designation forms signed earlier. In default of such
designation, or at any time when there is no surviving spouse and no surviving
Beneficiary designated by the Participant, the Administration Committee, in its
discretion, may direct the Trustee to pay the Participant’s benefits to either:

E-56

--------------------------------------------------------------------------------





c.
one or more of the Participant’s relatives by blood, adoption or marriage and in
such proportions as the Administration Committee decides; or



d.
the legal representative or representatives of the estate of the last to die of
the Participant and the Participant’s Beneficiary.



If there is any question as to the right of any Beneficiary to receive a
distribution under the Plan, the Administration Committee, in its sole
discretion, may make payment to the legal representative or representatives of
the Participant’s estate.
11.6.Forfeitures and Restorations of Unvested Contributions. If a Termination
Date occurs with respect to a Participant prior to the Participant’s attaining
age 65, before the Participant is credited with five Years of Service under the
Plan or is otherwise fully vested in the Participant’s Account, the unvested
portion of such Participant’s Matching Account and Employer Contributions
Account shall be forfeited as of the Accounting Date next following or
coinciding with the earlier of the date as of which the Participant receives a
distribution of the vested portion of the Participant’s Accounts or the date the
Participant completes five consecutive One Year Breaks in Service. If, however,
the Participant is reemployed by an Employer or Related Company before the
Participant incurs five consecutive One Year Breaks in Service, the amount
forfeited (without adjustment for gains or losses after the forfeiture), if any,
shall be restored to the Participant’s Matching Account and Employer
Contributions Account, as applicable, as of the last day of the Plan Year in
which the Participant was reemployed. Any such restoration shall be made first
from current forfeitures, if any, under the Plan and then, if necessary, from a
special Employer contribution. If the Participant received a distribution of the
vested portion of the Participant’s Matching Account or Employer Contributions
Account, the amount restored under the preceding sentence shall be maintained in
a separate subaccount within the Participant’s Matching Account or Employer
Contributions Account. Such Participant’s vested interest in each subaccount
shall be determined by adding the amount of the prior distribution from the
Participant’s Matching Account or Employer Contributions Account to the
Participant’s separate subaccount balance before applying the schedule in
subsection 9.1, and then subtracting the amount of the prior distribution from
the amount derived after application of such schedule. If, instead, the
Participant is reemployed by an Employer or Related Company after the
Participant incurs five consecutive One Year Breaks in Service, the
Participant’s reemployment shall have no effect on the forfeiture under this
subsection 11.6.


11.7.Application of Forfeitures. Any forfeitures of Matching Contributions (and
earnings thereon) or Employer Contributions (and earnings thereon) arising
during a Plan Year beginning after December 31, 2007 shall first be used to
restore any prior forfeitures required pursuant to subsection 11.6, and then
shall be used to reduce future Matching Contributions.


11.8.Facility of Payment. Notwithstanding the provisions of subsections 11.1 and
11.2, if, in the Administration Committee’s opinion, a Participant or
Beneficiary is under a legal disability or is in any way incapacitated so as to
be unable to manage the Participant’s financial affairs, the Administration
Committee may direct the Trustee to make payment to a relative or friend of such
person for the Participant’s benefit until claim is made by a conservator or
other person legally charged with the care of the Participant’s person or the
Participant’s estate. Thereafter, any benefits under the Plan to which such
Participant or Beneficiary is entitled shall be paid to such conservator or
other person legally charged with the care of the Participant’s person or the
Participant’s estate.

E-57

--------------------------------------------------------------------------------





11.9.Direct Rollover Option. To the extent required under Code Section
401(a)(31) and regulations issued thereunder, any person receiving an “eligible
rollover distribution” (as defined therein) pursuant to Section 10 or this
Section 11 may direct the Committee to transfer such amount, or a portion
thereof, to an “eligible retirement plan” (as defined therein), in accordance
with uniform rules established by the Committee. An eligible retirement plan
shall also include an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from the Plan. The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
Spouse or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p).


Effective January 1, 2008, an eligible retirement plan shall also include a Roth
IRA. For purposes of this direct rollover provision: (i) any amount that is
distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan; and (ii) a portion of
a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income; provided, however, that any such portion may be
transferred only to (A) an individual retirement account or annuity described in
Code Section 408(a) or (b); or (B) a qualified defined contribution plan
described in Code Section 401(a) or 403(a) or, in the case of a distribution
after December 31, 2006, a qualified defined benefit plan described in Code
Section 401(a) or annuity contract described in Code Section 403(b) that, in
either case, agrees to separately account for the amount so transferred (and the
earnings thereon), including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible. Effective for distributions made after
December 31, 2006 with respect to a deceased Participant’s Beneficiary who is
not a spouse but who is a designated beneficiary within the meaning of Code
Section 401(a)(9)(E), such Beneficiary may direct the Administration Committee
to transfer such distribution, or portion thereof, to an eligible retirement
plan described in Code Section 408(a) or (b) that is established for the
purposes of receiving the distribution on behalf of such Beneficiary to the
extent that such transfer is permitted by Code Section 402(c)(11) and complies
with uniform rules established by the Administration Committee.
11.10.Interests Not Transferable. The interests of Participants and other
persons entitled to benefits under the Plan are not subject to the claims of
their creditors and may not be voluntarily or involuntarily assigned, alienated
or encumbered, except in the case of loans made under the Plan and qualified
domestic relations orders that relate to the provision of child support, alimony
or marital rights of a spouse, child or other dependent and which meet such
other requirements as may be imposed by Code Section 414(p) or regulations
issued thereunder. Notwithstanding any other provision of the Plan to the
contrary, distribution of the entire portion of the vested Account balance of a
Participant awarded to the Participant’s alternate payee may be made in a lump
sum payment as soon as practicable after the Administration Committee determines
that such order is qualified, without regard to whether the Participant would be
entitled under the terms of the Plan to withdraw or receive a distribution of
such vested amount at that time, so long as the terms of the order provide for
such immediate distribution either specifically or by general reference to any
manner of distribution permitted under the Plan.

E-58

--------------------------------------------------------------------------------





11.11.Absence of Guaranty. None of the Administration Committee, the Trustee, or
the Employers in any way guarantee the Trust Fund from loss or depreciation. The
Employers do not guarantee any payment to any person. The liability of the
Trustee to make any payment is limited to the available assets of the Trust
Fund.


11.12.Missing Participants or Beneficiaries. Each Participant and each
designated Beneficiary must file with the Administration Committee from time to
time in writing the Participant’s post office address and each change of post
office address. Any communication, statement or notice addressed to a
Participant or designated Beneficiary at the Participant’s last post office
address filed with the Administration Committee, or, in the case of a
Participant, if no address is filed with the Administration Committee, then at
the Participant’s last post office address as shown on the Employers’ records,
will be binding on the Participant and the Participant’s designated Beneficiary
for all purposes of the Plan. None of the Administration Committee, the
Employers or the Trustee will be required to search for or locate a Participant
or designated Beneficiary.


11.13.Explanation of Optional Forms and Consent. Each Participant whose
Termination Date has occurred and who is eligible to receive a distribution
hereunder shall be given a notice of the Participant’s right, if any to defer
receipt of the distribution and a description of the consequences of failing to
defer receipt, and a notice of the Participant’s right, if any, described in
subsection 11.9 (relating to eligible rollover distributions), and a general
description of the optional forms of payment, if any, available to the
Participant under the Plan. Such notice shall be provided not less than thirty
(30) calendar days nor more than 180 calendar days before the date distribution
commences. Notwithstanding the foregoing, a distribution may be made less than
thirty (30) calendar days after the notice required by this subsection 11.13 is
provided to the Participant if the Participant (i) has been informed of the
Participant’s right to consider the Participant’s decision for at least thirty
(30) calendar days, and (ii) after receiving the notice, affirmatively elects a
distribution; provided, however, that in the case of a Participant who has
elected to receive a distribution in the form described in paragraph 11.2(c)
(relating to annuity contracts), a Participant shall be permitted to revoke the
Participant’s distribution election at any time prior to the Participant’s
Annuity Starting Date (within the meaning of Code Section 417(e) and regulations
thereunder) or, if later, prior to the expiration of the seven (7)- calendar day
period beginning on the day after the notice is provided to the Participant, and
no distribution with respect to such Participant shall commence before the
expiration of such seven (7)-calendar day period. To the extent applicable, the
provisions of this subsection 11.13 shall also apply to a withdrawal described
in Section 10.

E-59

--------------------------------------------------------------------------------





11.14.Required Minimum Distributions After 2001. The Plan will apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the
regulations under Code Section 401(a)(9) that were proposed on January 17, 2001
(the 2001 Proposed Regulations), notwithstanding any provision of the Plan to
the contrary. This amendment shall continue in effect until the last calendar
year beginning before the effective date of the final regulations under Code
Section 401 (a)(9) or such other date as may be published by the Internal
Revenue Service.


11.15.Required Minimum Distributions After 2002. Required minimum distributions
for Plan Years beginning on and after January 1, 2003 shall be determined in
accordance with the provisions of Supplement E.


11.16.Restrictions on Distributions. Notwithstanding anything in the Plan to the
contrary, amounts attributable to Elective Deferrals shall not be distributed
earlier than upon one of the following events:


a.
an employee’s severance from employment, death or disability;



b.
the termination of the Plan without the establishment of a successor plan;



c.
an employee’s attainment of age fifty‑-nine and one half (59 ½);



d.
the Participant’s “hardship” as defined under Code Section 401(k) and Section
10.3 of this Plan; or



e.
in the case of a qualified reservist distribution, the period described in Code
Section 72(t)(2)(G)(iii)(III).



SECTION 12


The Administration Committee


12.1.Membership and Authority. The Administration Committee referred to in
subsection 1.3 shall be the “named fiduciary” (as described in Section 402 of
ERISA) under the Plan. Except as otherwise specifically provided in this Section
12, in controlling and managing the operation and administration of the Plan,
the Administration Committee shall act by a majority of its then Members, by
meeting or by writing filed without meeting, and shall have the following
powers, rights and duties in addition to those vested in it elsewhere in the
Plan:


a.
To adopt such rules of procedure and regulations as, in its opinion, may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan.



b.
To enforce the Plan in accordance with its terms and with such applicable rules
and regulations as may be adopted by the Administration Committee.



c.
In its sole discretion, to determine conclusively all questions arising under
the Plan, including the power to determine the eligibility of employees or
rights of Participants and other persons entitled to benefits under the Plan and
their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions of whatever kind.


E-60

--------------------------------------------------------------------------------





d.
To maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Administration Committee may
decide.



e.
To direct all payments of benefits under the Plan.



f.
To act as the “plan administrator” as defined in Section 414(g).



g.
To establish, maintain, and apply claims procedures in accordance with
subsection 12.7 below.



The certificate of a majority of the Members of the Administration Committee
that it has taken or authorized any action shall be conclusive in favor of any
person relying on the certificate.
12.2.Delegation By Administration Committee. In exercising its authority to
control and manage the operation and administration of the Plan, the
Administration Committee may employ agents and counsel (who may also be employed
by the Employers) and delegate to them such powers as the Administration
Committee deems desirable. Any such delegation shall be in writing. The writing
described in the foregoing sentence shall fully describe the advice to be
rendered or the functions and duties to be performed by the delegate or
appointee.


12.3.Uniform Rules. In managing the Plan, the Administration Committee will
uniformly apply rules and regulations adopted by it to all persons similarly
situated.


12.4.Information to be Furnished to Administration Committee. The Employers
shall furnish the Administration Committee such data and information as may be
required. The records of the Employers and Related Companies as to an employee’s
or Participant’s period of employment, termination of employment and the reasons
therefor, leave of absence, reemployment and Compensation shall be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish to the Administration Committee
such evidence, dates or information as it considers desirable to carry out the
Plan.


12.5.Administration Committee’s Decision Final. To the extent permitted by law,
any interpretation of the Plan and any decision on any matter within the
discretion of the Administration Committee, made by it in good faith, is binding
on all persons. A misstatement or other mistake of fact shall be corrected when
it becomes known, and the Administration Committee shall make such adjustment on
account thereof as it considers equitable and practicable.


12.6.Exercise of Administration Committee’s Duties
. Notwithstanding any other provisions of the Plan, the Administration Committee
shall discharge its duties hereunder solely in the interests of the Participants
and other persons entitled to benefits under the Plan and in accordance with the
requirements of Section 404 of ERISA and the applicable regulations and judicial
interpretations thereunder.

E-61

--------------------------------------------------------------------------------





12.7.    Benefit Claims and Legal Action. On behalf of the Plan and in
accordance with Sections 503 and 505 of ERISA and Title 29 of Federal
Regulations, Section 2560.503-1, the Administration Committee shall establish,
maintain, and apply reasonable procedures governing the filing of benefit
claims, notification of benefit determinations, and appeal of adverse benefit
determinations (hereinafter collectively referred to as claims procedures). A
Participant, Beneficiary, or other person claiming benefits under the Plan may
not take legal action against the Plan, the Employers, the Administration
Committee, or the Members, employees, agents or directors of any of them, unless
the claimant has exhausted the claims and appeals procedures established in this
subsection. A Participant, Beneficiary, or other person claiming benefits under
the Plan must commence litigation with respect to such dispute or claim, if at
all, within one (1) year of the date the Administration Committee provides
notice that the claim on review has been denied.
12.8.    Remuneration and Expenses. No remuneration shall be paid to any
Administration Committee Member as such. However, the reasonable expenses of a
Member incurred in the performance of an Administration Committee function shall
be reimbursed by the Employers in such proportions as the Company decides.
12.9.Indemnification of the Administration Committee. The Company and each
Employer shall indemnify and hold harmless the Administration Committee, each
individual Member of the Administration Committee, and any individual acting as
an employee, agent or delegatee of any of them (to the extent not indemnified or
saved harmless under any liability insurance or any other indemnification
arrangement) against any and all liabilities, losses, costs, and expenses
(including legal fees and expenses) of whatsoever kind and nature, to the
maximum extent permitted by law, which may be imposed on, incurred by or
asserted against them arising out of any actual or alleged act or failure to act
made in good faith pursuant to the provisions of the Plan, the Trust, and any
related documents, including expenses reasonably incurred in the defense of any
claim relating thereto with respect to the administration of the Plans or the
investment of Plan assets, except that no indemnification or defense shall be
provided to any person with respect to any conduct that has been judicially
determined, or agreed by the parties, to have constituted willful misconduct on
the part of such person, or to have resulted in his or her receipt of personal
profit or advantage to which he or she is not entitled.


12.10.Designation or Removal of Administration Committee Member. An
Administration Committee Member may resign at any time by giving ten (10)
calendar days’ advance written notice to the Employers, the Trustee and the
other Administration Committee Members. The Administration Committee may remove
a Member by unanimous vote of the other Members, by written notice to the
Member, the Employers, and the Trustee.


12.11.Appointment of Successor Administration Committee Member. Members of the
Administration Committee shall replace a resigning or removed Member by written
appointment of an employee of the Employers to which such employee consents, and
shall give prompt written notice thereof to all other Members, the Employers and
the Trustee. While there is a vacancy in the membership of the Administration
Committee, the remaining Members shall have the same powers as the full
Administration Committee until the vacancy is filled.

E-62

--------------------------------------------------------------------------------





12.12.Interested Administration Committee Member. A Member of the Administration
Committee may not decide or determine any matter or question concerning the
Participant’s own benefits under the Plan or as to how they are to be paid to
the Member unless such decision could be made by the Member under the Plan if he
or she were not a Member of the Administration Committee.


SECTION 13


Amendment and Termination


13.1.Amendment. While the Employers expect and intend to continue the Plan, the
Company must reserve and reserves the right, subject to the provisions of the
Trust Agreement, to amend the Plan at any time, except that (a) no amendment
shall reduce a Participant’s Plan interest to less than the amount the
Participant would have been entitled to receive if the Participant had resigned
from the employ of all of the Employers and the Related Companies on the day of
the amendment, (b) no amendment will eliminate an optional form of benefit with
respect to a Participant or Beneficiary except as otherwise permitted by law,
and (c) no amendment shall decrease a Participant’s accrued benefits, or
otherwise place greater restrictions or conditions on a Participant’s rights to
Code Section 411(d)(6) protected benefits, even if the amendment merely adds a
restriction or condition that is permitted under the vesting rules in Code
Section 411(a)(3) through (11); provided, however, such an amendment is
permitted to the extent it applies with respect to benefits that accrue after
the applicable amendment date.


13.2.Termination. The Plan will terminate as to all of the Employers on any day
specified by the Company if thirty calendar days’ advance written notice of the
termination is given to the Trustee and the other Employers. The Plan will
terminate as to any Employer on the first to occur of the following:


a.
the date it is terminated by that Employer if thirty (30) calendar days’ advance
written notice of the termination is given to the Trustee and the other
Employers;



b.
the date that Employer completely discontinues its contributions under the
Plan;3



c.
the date that Employer is judicially declared bankrupt or insolvent; or



d.
the dissolution, merger, consolidation or reorganization of that Employer, or
the sale by that Employer of all or substantially all of its assets, except
that, subject to the provisions of subsection 13.3, with the consent of the
Company, in any such event arrangements may be made whereby the Plan will be
continued by any successor to that Employer or any purchaser of all or
substantially all of that Employer’s assets, in which case the successor or
purchaser will be substituted for the Employer under the Plan.



13.3.Merger and Consolidation of the Plan, Transfer of Plan Assets. In the case
of any merger or consolidation with, or transfer of assets and liabilities to,
any other plan, provisions shall be made so that each affected Participant in
the Plan on the date thereof (if the Plan, as applied to that Participant, then
terminated) would receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit the Participant would
have been entitled to receive immediately prior to the merger, consolidation or
transfer if the Plan, as applied to the Participant, had then terminated.

E-63

--------------------------------------------------------------------------------





13.4.Distribution on Termination and Partial Termination. If, on termination of
the Plan as applied to any Employer, a Participant remains an employee of an
Employer or Related Company, the amount of the Participant’s benefits shall be
retained in the Trust until after the Participant’s termination of employment
with all of the Employers and Related Companies and shall be paid to the
Participant or, in the event of the Participant’s death, to the Participant’s
Beneficiary, in accordance with the provisions of Section 11. That portion of
the assets in the Trust attributable to the Participants directly affected by
the partial termination (as defined in Rev. Rul. 2007-43 or other applicable
guidance issued by the Internal Revenue Service) or total termination or
permanent discontinuance (except such part thereof as is used for the payment of
expenses) shall become nonforfeitable and fully vested and shall be distributed
as though all Participants directly affected by the partial or total termination
or permanent discontinuance had retired on the date of such partial termination
or total termination or permanent discontinuance. The benefits payable to a
Participant whose employment with all of the Employers and Related Companies is
terminated coincident with the termination of the Plan as applied to the
Participant’s Employer (and the benefits payable to an affected Participant on
partial termination of the Plan) shall be paid to the Participant in a lump sum.
All appropriate accounting provisions of the Plan will continue to apply until
the benefits of all affected Participants have been distributed to them.


13.5.Notice of Amendment, Termination or Partial Termination. Affected
Participants will be notified of an amendment, termination or partial
termination of the Plan as required by law.


SECTION 14


Roth Elective Deferrals


14.1    Roth Elective Deferrals Permitted. Effective January 1, 2013, Roth
Elective Deferrals (as defined below), shall be permitted as provided in this
Section 14. Roth Elective Deferrals shall be treated in the same manner as
Pre-Tax Elective Deferrals for all Plan purposes except as provided in this
Section 14. The Administration Committee may, in operation, implement deferral
election procedures provided such procedures are communicated to Participants
and permit Participants to modify their elections at least once each Plan Year.
14.2    Roth Elective Deferrals. “Roth Elective Deferrals” means a Participant’s
Elective Deferrals that are includible in the Participant’s gross income at the
time deferred and which have been irrevocably designated as Roth Elective
Deferrals by the Participant in his or her deferral election. A Participant’s
Roth Elective Deferrals will be separately accounted for, as will gains and
losses attributable to those Roth Elective Deferrals, in a Roth Elective
Deferral Subaccount; provided, however, that no contributions (including
forfeitures) other than Roth Elective Deferrals may be allocated to such Roth
Elective Deferral Subaccount. The Plan shall also maintain a record of a
Participant’s investment in the contract (i.e., designated Roth Elective
Deferrals that have not been distributed).

E-64

--------------------------------------------------------------------------------





14.3    Ordering Rules for Loans and Withdrawals. To the extent a Participant
requests a loan or withdrawal (including, but not limited to, hardship or other
in-service withdrawals) of less than the entire balance of the Participant’s
accounts attributable to Elective Deferrals, unless the Administration Committee
adopts rules to the contrary or permits Participants to elect otherwise, such
withdrawal shall be made first from any Roth Elective Deferrals, if any.
14.4    Corrective Distributions Attributable to Roth Elective Deferrals. For
any Plan Year in which a Participant may make both Roth Elective Deferrals and
Pre-Tax Elective Deferrals, any distribution of excess deferrals under
subsection 8.6, excess contributions under subsection 8.8, excess aggregate
contributions under subsection 8.10, and excess annual additions under
subsection 8.4 shall be made first from Roth Elective Deferrals, if any, unless
the Administration Committee adopts rules otherwise or permits Participants to
elect otherwise.
14.5    Rollovers. A direct rollover of a distribution from a Participant’s Roth
Elective Deferral Subaccount shall only be made to another Roth Elective
Deferral account of an applicable retirement plan as described in Code Section
402A(e)(l) or to a Roth IRA as described in Code Section 408A, and only to the
extent the rollover is permitted under the rules of Code Section 402(c).
This Plan shall accept a rollover contribution to a Participant’s Roth Elective
Deferral Subaccount only if it is a direct rollover from another Roth Elective
Deferral account of an applicable retirement plan as described in Code Section
402A(e)(1) and only to the extent the rollover is permitted under the rules of
Code Section 402(c). The Administration Committee, operationally and on a
uniform and nondiscriminatory basis, may decide whether to accept any such
rollovers.
This Plan shall not provide for a direct rollover (including an automatic
rollover) for distributions from a Participant’s Roth Elective Deferral
Subaccount if the amount of the distributions that are eligible rollover
distributions are reasonably expected to total less than $200 during a year. In
addition, any distribution from a Participant’s Roth Elective Deferral
Subaccount is not taken into account in determining whether distributions from a
Participant’s other accounts are reasonably expected to total less than $200
during a year. However, eligible rollover distributions from a Participant’s
Roth Elective Deferral Subaccount are taken into account in determining whether
the total amount of the Participant’s Account balances under the Plan exceed the
Plan’s limits for purposes of mandatory distributions from the Plan.
The provisions of the Plan that allow a Participant to elect a direct rollover
of only a portion of an eligible rollover distribution but only if the amount
rolled over is at least $500 is applied by treating any amount distributed from
a Participant’s Roth Elective Deferral Subaccount as a separate distribution
from any amount distributed from the Participant’s other Accounts in the Plan,
even if the amounts are distributed at the same time.
14.6    Automatic Enrollment. If the Plan utilizes an automatic enrollment
feature (i.e., in the absence of an affirmative election by a Participant, a
certain amount or percentage of Compensation will automatically be contributed
to the Plan as an Elective Deferral), then such Elective Deferral shall be a
Pre-Tax Elective Deferral.

E-65

--------------------------------------------------------------------------------





14.7    Operational Compliance. The Administration Committee will administer
Roth Elective Deferrals in accordance with applicable regulations or other
binding authority not reflected in this Section 14. Any applicable regulations
or other binding authority shall supersede any contrary provisions of this
Section 14.

E-66

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this amended and restated Plan has been executed this 24th
day of July 2015, to be effective as of January 1, 2015, except where otherwise
provided.
A. M. CASTLE & CO.


Signed: /s/ Marec E. Edgar    


Printed Name: Marec E. Edgar
Title: Executive Vice President, General Counsel, Secretary & Chief
Administrative Officer



E-67

--------------------------------------------------------------------------------



APPENDIX A - Defined Terms
Section
Term
Section
Term
1.5
Accounting Date
5.3
Qualified Matching Contribution
7.1
Accounts
1.2
Related Company
1.3
Administration Committee
11.4
Required Beginning Date
7.1
After‑-Tax Account
7.1
Rollover Account
4.2
After‑-Tax Contributions
4.5
Rollover Contributions
8.3
Annual Additions
8.3
Section 415 Affiliate
11.5
Beneficiary
9.3
Termination Date
7.3(b)
Business Unit
5.7
Transition A Participant
1.1
Code
5.7
Transition B Participant
1.1
Company
1.3
Trust
8.2
Compensation
1.3
Trustee
8.9
Contribution Percentage
1.1
Tube Supply
8.7
Deferral Percentage
3.1
Tube Supply Plan
4.1
1.1
Elective Deferrals
Effective Date
3.1/3.4
Year of Service
4.6
Eligible Compensation
 
 
1.2
Employer
 
 
7.1
Employer Contributions Account
 
 
5.1
Employer Contribution
 
 
8.8(b)
Excess Contributions
 
 
8.8
Highly Compensated
 
 
8.9
Highly Compensated Group Contribution Percentage
 
 
8.7
Highly Compensated Group Deferral Percentage
 
 
11.2
Insurer
 
 
6.1
Investment Funds
 
 
11.3
Joint and Survivor Annuity
 
 
2.4
Leased Employee
 
 
6.1
Loan Fund
 
 
7.1
Matching Account
 
 
5.2
Matching Contributions
 
 
3.2
Maternity or Paternity Absence
 
 
8.9
Non‑-Highly Compensated Group Contribution Percentage
 
 
8.7
Non‑-Highly Compensated Group Deferral Percentage
 
 
3.2
One Year Break in Service
 
 
2.1
Participant
 
 
1.1
Plan
 
 
1.4
Plan Year
 
 
6.3
Policies
 
 
7.1
Pre-Tax Elective Deferral Account
 
 
4.1
Pre-Tax Elective Deferral
 
 
4.1(d)
7.1
QACA Notice
Qualified Matching Account
 
 


E- 68

--------------------------------------------------------------------------------



APPENDIX B
Identification of Employer Business Units
As of January 1, 2008, the separate strategic business units (“Business Unit”),
if any, of each Employer, are as follows:
Employer
A. M. Castle & Co.
 
 
 
Business Unit - A. M. Castle & Co. and Total Plastics, Inc.
 
 
Employer
Oliver Steel Plate Co.
 
 
 
Business Unit - Oliver Steel Plate Co.
 
 
As of July 1, 2008, the Employer no longer maintains Business Units.
 
 
 
 
 
 
 
 
 
 
 
 




E- 69

--------------------------------------------------------------------------------



SUPPLEMENT A
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Top-Heavy Status)


Application
A-1. This Supplement A to A. M, Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) shall be applicable on and after the date on which the Plan becomes
Top-Heavy (as described in subsection A-5).
 
 
Effective Date
A-2. The Effective Date of this Supplement A is January 1, 1984.
 
 
Definitions
A-3. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement A. All terms and provisions of the Plan shall apply to this
Supplement A, except that where the terms and provisions of the Plan and this
Supplement A conflict, the terms and provisions of this Supplement A shall
govern.
 
 
Affected
Participant
A-4. For purposes of this Supplement A, the term “Affected Participant” means
each Participant who is employed by an Employer or a Related Company during any
Plan Year for which the Plan is Top-Heavy; provided, however, that it shall not
include any Participant who is covered by a collective bargaining agreement if
retirement benefits were the subject of good faith bargaining between the
Participant’s Employer and the Participant’s collective bargaining
representative.
 
 
Top-Heavy
A-5. The Plan shall be “Top-Heavy” for any Plan Year if, as of the Determination
Date for that year (as described in paragraph (a) next below), the present value
of the benefits attributable to Key Employees (as defined in subsection A-6)
under all Aggregation Plans (as defined in subsection A-9) exceeds 60% of the
present value of all benefits under such plans. The Top‑Heavy requirements of
Code Section 416 and this Supplement A shall not apply in any year in which this
Plan consists solely of a cash or deferred arrangement which meets the
requirements of Code Section 401(k)(12) or Code Section 401(k)(13) and matching
contributions with respect to which the requirements of Code Section 401(m)(11)
or Code Section 401(m)(12) are met. The foregoing determination shall be made in
accordance with the provisions of Code Section 416. Subject to the preceding
sentence:










E- 70

--------------------------------------------------------------------------------



 
(a) The Determination Date with respect to any plan for purposes of determining
Top-Heavy status for any plan year of that plan shall be the last day of the
preceding plan year or, in the case of the first plan year of that plan, the
last day of that year. The present value of benefits as of any Determination
Date shall be determined as of the accounting date or valuation date coincident
with or next preceding the Determination Date. If the plan years of all
Aggregation Plans do not coincide, the Top-Heavy status of the Plan on any
Determination Date shall be determined by aggregating the present value of Plan
benefits on that date with the present value of the benefits under each other
Aggregation Plan determined as of the Determination Date of such other
Aggregation Plan which occurs in the same calendar year as the Plan’s
Determination Date.
 
 
 
(b) Benefits under any plan as of any Determination Date shall include the
amount of any distributions from that plan made during the plan year which
includes the Determination Date (including distributions under a terminated plan
which, if it had not been terminated, would have been required to be included in
an aggregation group) or during any of the preceding four plan years, but shall
not include any amounts attributable to employee contributions which are
deductible under Code Section 219, any amounts attributable to
employee-initiated rollovers or transfers made after December 31, 1983 from a
plan maintained by an unrelated employer, or, in the case of a defined
contribution plan, any amounts attributable to contributions made after the
Determination Date unless such contributions are required by Code Section 412 or
are made for the plan’s first plan year.
 
 
 
(c) The present values of accrued benefits and the amounts of account balances
of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the 1-year period
ending on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.


The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.
























E- 71

--------------------------------------------------------------------------------





 
(d) The accrued benefit of any participant who is a Non-Key Employee with
respect to a plan but who was a Key Employee with respect to such plan for any
prior plan year shall not be taken into account.
 
 
 
(e) The accrued benefit of a Non-Key Employee shall be determined under the
method which is used for accrual purposes for all plans of the Employer and
Related Companies; or, if there is no such method, as if the benefit accrued not
more rapidly than the slowest accrual rate permitted under Code Section
411(b)(1)(C).
 
 
 
(f) The present value of benefits under all defined benefit plans shall be
determined on the basis of the actuarial assumptions specified in the A. M.
Castle & Co. Salaried Employees Pension Plan.
 
 
Key Employee
A-6. The term “Key Employee” means any employee or former employee (including
any deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of any Employer or Related Company having
annual compensation greater than $130,000 (as adjusted under Code Section
416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent owner
of any Employer or Related Company, or a 1-percent owner of any Employer or
Related Company having annual compensation of more than $150,000. For this
purpose, annual compensation means compensation within the meaning of Code
Section 415(c)(3). The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.


Compensation
A-7. The term “Compensation” for purposes of this Supplement A means an
employee’s wages for Federal income tax withholding purposes as reported on any
Form W-2 issued to him or her by an Employer or Code Section 415 Affiliate plus,
for purposes of determining whether an employee is a Key Employee for Plan Years
beginning on or after January 1, 1989, and for all other purposes for Plan Years
beginning on and after January 1, 1998, any elective contributions made on the
Participant’s behalf for such year to a Plan sponsored by an Employer or Section
415 Affiliate that are excludable from the Participant’s gross income pursuant
to Code Section 125, 402(g) or, for Plan Years beginning on and after January 1,
2001, Code Section 132(f)(4).
 
 
Non-Key
Employee
A-8. The term “Non-Key Employee” means any employee (or beneficiary of a
deceased employee) who is not a Key Employee.
 
 
Aggregation Plan
A-9. The term “Aggregation Plan” means the Plan and each other retirement plan
maintained by an Employer or Related Company which is qualified under Code
Section 401 (a) and which:
















E- 72

--------------------------------------------------------------------------------



 
(a) during the plan year which includes the applicable Determination Date, or
during any of the preceding four plan years, includes a Key Employee as a
participant;
 
 
 
(b) during the plan year which includes the applicable Determination Date or,
during any of the preceding four plan years, enables the Plan or any plan in
which a Key Employee participates to meet the requirements of Code Section
401(a)(4) or 410; or
 
 
 
(c) at the election of the Employer, would meet the requirements of Code
Sections 401(a)(4) and 410 if it were considered together with the Plan and all
other plans described in paragraphs (a) and (b) next above.
 
 
Required
Aggregation Plan
A-10. The term “Required Aggregation Plan” means a plan described in either
paragraph (a) or (b) of subsection A-9.
 
 
Permissive
Aggregation Plan
A-11. The term “Permissive Aggregation Plan” means a plan described in paragraph
(c) of subsection A-9.
 
 
Vesting
A-12. For any Plan Year during which the Plan is Top-Heavy, the Account balances
of any Affected Participant who has completed at least three Years of Service
shall be 100% vested. If the Plan ceases to be Top-Heavy for any Plan Year, the
provisions of this subsection A-12 shall continue to apply to (i) the portion of
an Affected Participant’s Employer Contributions Account balances which were
accrued and vested prior to such Plan Year (adjusted for subsequent earnings and
losses) and (ii) in the case of an Affected Participant who had completed at
least 3 years of service, the portion of the Participant’s Employer
Contributions Account balances which accrue thereafter.
 
 
Minimum
Contributions
A-13. For any Plan Year during which the Plan is Top-Heavy, the minimum amount
of Employer contributions and forfeitures, excluding elective contributions as
defined in Code Section 401(k) and employer matching contributions as defined in
Code Section 401(m) allocated to the Accounts of each Affected Participant who
is employed by an Employer or Related Company on the last day of that year
(whether or not the Participant has completed 1,000 Hours of Service), who is a
Non-Key Employee and who is not entitled to a minimum benefit for that year
under any defined benefit Aggregation Plan which is top-heavy, when expressed as
a percentage of the Affected Participant’s Compensation, shall be equal to the
lesser of:
 
 
 
(a)3%; or
 
 
 
(b)the percentage at which Employer contributions (including Employer
contributions made pursuant to a cash or deferred arrangement) and forfeitures
are allocated to the Accounts of the Key Employee for whom such percentage is
greatest.




E- 73

--------------------------------------------------------------------------------



 
Matching Contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Code Section 416(c)(2) and the Plan.
Matching Contributions that are used to satisfy the minimum contribution
requirements shall be treated as Matching Contributions for purposes of the
actual contribution percentage test (described in subsection 8.9) and other
requirements of Code Section 401(m).”


 
For purposes of the preceding sentence, Compensation earned while a member of a
group of employees to whom the Plan has not been extended shall be disregarded.
Paragraph (b) next above shall not be applicable for any Plan Year if the Plan
enables a defined benefit plan described in paragraph A-8(a) or A-8(b) to meet
the requirements of Code Section 401(a)(4) or 410(b) for that year. Employer
Contributions for any Plan Year during which the Plan is Top-Heavy shall be
allocated first to non-Key Employees until the requirements of this subsection
A-12 have been met and, to the extent necessary to comply with the provisions of
this subsection A-13, additional contributions shall be required of the
Employers.




E- 74

--------------------------------------------------------------------------------



SUPPLEMENT B
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Cutter Participants)


Purpose
B-1. This Supplement B to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of employees of Cutter Precision Metals, Inc.
(“Cutter”). This Supplement B is applicable to employees of Cutter who satisfy
the requirements of subsection 2.1(b) and (c) (the “Participating Group”). A
Participant who is a member of this Participating Group shall be referred to
below as a Cutter Participant
 
 
Definitions
B-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement B. All terms and provisions of the Plan shall apply to this
Supplement B, except that where the terms and provisions of the Plan and this
Supplement B conflict, the terms and provisions of this Supplement B shall
govern.
 
 
Vesting
B-3. Amounts transferred to the Plan from the Cutter Precision Metals, Inc.
Profit Sharing Plan (the “Cutter Plan”) shall be fully vested and nonforfeitable
without regard to such Participant’s Years of Service.
 
 
Service
B-4. For purposes of subsection 3.1 of the Plan; a Cutter Participant’s Years of
Service shall include the Participant’s period of service with Cutter prior to
the Participant’s participation in the Plan and, if the Participant was an
employee of Cutter on January 1, 1997, such Participant’s Years of Service for
the period prior to January 1, 1997, shall not be less than the number of the
Participant’s years of service, if any, taken into account for vesting purposes
under the Cutter Plan as of December 31, 1996.




E- 75

--------------------------------------------------------------------------------



SUPPLEMENT C
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Keystone)


Purpose
C-1. This Supplement C to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of employees of Keystone Tube Company (“Keystone”)
and successors to its business. Pursuant to a corporate restructuring, effective
as of July 1, 1999, the Keystone business became a division of A. M. Castle &
Co. and employees of Keystone became employees of the Keystone division of A. M.
Castle & Co. Pursuant to a further corporate restructuring, effective as of July
1, 2002, the employees of the Keystone division of A. M. Castle & Co. became
employees of Keystone Tube Company LLC (“Keystone LLC”). This Supplement C
applies to individuals employed by Keystone, employed in the Keystone division
of A. M. Castle & Co., or employed by Keystone LLC who satisfy the requirements
of subsection 2.1(b) and (c) (the “Participating Group”). A Participant in this
Participating Group shall be referred to as a “Keystone Participant.”
 
 
Definitions
C-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement C. All terms and provisions of the Plan shall apply to this
Supplement C, except that where the terms and provisions of the Plan and this
Supplement C conflict, the terms and provisions of this Supplement C shall
govern.
 
 
Vesting Service
C-3. For purposes of subsection 3.1 of the Plan, a Keystone Participant’s Years
of Service shall include the Participant’s period of service, if any, with
Keystone prior to the Participant’s participation in the Plan, and the
Participant’s Years of Service for the period prior to July 1, 1999, if any,
shall not be less than the number of the Participant’s years of service, if any,
taken into account for vesting purposes under the Keystone Tube Company
Employees’ Profit Sharing Plan as of June 30, 1999.




E- 76

--------------------------------------------------------------------------------



SUPPLEMENT D
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Oliver Steel)


Purpose
D-1. This Supplement D to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of employees of Oliver Steel Plate Co. (“Oliver
Steel”), an Employer under the Plan. This Supplement D shall apply to employees
of Oliver Steel who satisfy the requirements of Section 2.1(b) and (c) of the
Plan (the “Participating Group”). A Participant in this Participating Group
shall be referred to below as an “Oliver Steel Participant.” Effective for any
Oliver Steel Participant who is actively employed by an Employer on or after
July 1, 2008, this Supplement D shall no longer apply, and each such Oliver
Steel Participant shall be treated the same as any other Participant.
 
 
Definitions
D-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement D. All terms and provisions of the Plan shall apply to this
Supplement D, except that where the terms and provisions of the Plan and this
Supplement D conflict, the terms and provisions of this Supplement D shall
govern.
 
 
Service
D-5. For purposes of determining the nonforfeitable percentage of an Oliver
Steel Participant’s Account, the Participant’s Years of Service for the period
prior to January 1, 2002, if any, shall be equal to the number of the
Participant’s years of service, if any, taken into account for vesting purposes
under the provisions of the Second Amended and Restated Employees Profit Sharing
Plan and Trust Agreement of Oliver Steel Plate Co. (the “Oliver Steel Plan”) as
of December 31, 2001. In the case of an Oliver Steel Participant who was a
Participant in the Oliver Steel Plan as of December 31, 2001, the nonforfeitable
percentage of such Participant’s Employer Contribution Account as of any date
shall be equal to the percentage determined under the following schedule or the
percentage determined under the provisions of subsection 9.1, whichever is
greater:
 
 



 
Years of Service
Vested Percentage
 
 
less than 2 years
—%
 
 
2 years
20%
 
 
3 years
40%
 
 
4 years
60%
 
 
5 years
80%
 
 
6 years
100%
 
 
 
 
 
 
 
 
 
 
 
 
 




E- 77

--------------------------------------------------------------------------------







Matching Contributions
D-8. Subject to the conditions and limitations of subsection 2.3, 4.7 and
Section 8, the Matching Contributions on behalf of each Participant in this
Participating Group shall be equal to 100 percent of the Pre-Tax Elective
Deferrals, if any, made by the Employer on such Participant’s behalf that do not
exceed 6 percent of such Participant’s Eligible Compensation from the Employer
as a member of this Participating Group for such Plan Year.


 
 
 
 
 




E- 78

--------------------------------------------------------------------------------



SUPPLEMENT E
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Required Minimum Distributions After 2002)


Purpose and
Effective Date
E-1. The provisions of this Supplement E will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year, and will take precedence over any inconsistent provisions of the
Plan.
 
 
Treasury
Regulations
Incorporated
E-2. All distributions required under this article will be determined and made
in accordance with the Treasury regulations under Code Section 401(a)(9) of the
Internal Revenue Code, including the incidental death benefit requirement of
Code Section 401(a)(9)(G); provided, however, that if the provisions of the
Plan, other than this Supplement E, require an earlier commencement date or a
more rapid distribution, such other provisions shall control.
 
 
Time and Manner
of Distribution
E-3. The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s required
beginning date. If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:
 
 
 
(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in subsection E10, distributions to the
designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died, or by
December 31 of the calendar year in which the Participant would have attained
age 70½, if later.
 
 
 
(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, except as provided in subsection E‑-10,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.
 
 
 
(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
 
 
 
(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subsection E-3 (other than
paragraph (a) next above), will apply as if the surviving spouse were the
Participant.
 
 


E- 79

--------------------------------------------------------------------------------



 
For purposes of this subsection E-3 and subsection E-6, unless paragraph (d)
next above applies, distributions are considered to begin on the Participant’s
required beginning date. If paragraph (d) next above applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under paragraph. If distributions under an annuity purchased
from an insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under paragraph (a)) next above, the date distributions are considered to begin
is the date distributions actually commence.
 
 
Form of
Distribution
E-4. Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year, distributions will
be made in accordance with subsection E-5, E-6 and E-7 of this Supplement E, as
applicable. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
Treasury regulations.
 
 
RMD’s During
Participant’s
Lifetime
E-5. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
 
 
 
(a)the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Code Section
1.401(a)(9)‑9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
 
 
 
(b)if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)‑-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.
 
 
 
Required minimum distributions will be determined under this subsection E-5
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.
 
 


E- 80

--------------------------------------------------------------------------------



Participant Dies
On or After RBD
E-6. If the Participant dies on or after the date distributions begin,
distributions shall be subject to the following:
 
 
 
(a)If there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
beneficiary, determined as follows:
 
 
 
(1)The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year
 
 
 
(2)If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
 
 
 
(3)If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
 
 
 
(b)If there is no designated beneficiary as of September 30 of the year after
the year of the Participant’s death, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.
 
 
Participant Dies
Before RBD
E-7. If the Participant dies before the date distributions begin, distributions
shall be subject to the following:
 
 
 
(a)Except as provided in subsection E-10 or E-11, if there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the remaining life expectancy
of the Participant’s designated beneficiary, determined as provided in
subsection E-6.
 
 


E- 81

--------------------------------------------------------------------------------



 
(b)If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.
 
 
 
(c)If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under subsection E-3(a), this subsection E-7 will
apply as if the surviving spouse were the Participant.
 
 
Definitions
E-8. The following provisions shall apply for purposes of this Supplement E.
 
 
 
(a)“Designated beneficiary” is the individual who is designated as the
beneficiary under subsection 11.5 of the Plan and is the designated beneficiary
under Code Section 401(a)(9) of the Internal Revenue Code and Section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations.
 
 
 
(b)“Distribution calendar year” is a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection E-7. The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
 
 
 
E-9In accordance with Code Section 401(a)(9)(H), the requirements of this
Supplement E shall not apply for calendar year 2009; provided, however, that the
individual may elect to receive a distribution that would have otherwise been
required but for the application of Code Section 401(a)(9)(H). The required
beginning date with respect to any individual shall be determined without regard
to this Section E-9 for purposes of applying Supplement E for calendar years
after 2009. If Code Section 401(a)(9)(B)(ii) applies, the five (5) year period
described in such section (as reflected in Section E-7(b) of this Supplement E)
shall be determined without regard to calendar year 2009.


Any portion of a distribution during 2009 that is treated as an eligible
rollover distribution but would not be so treated if the minimum distribution
requirements under Code Section 401(a)(9) had applied during 2009 shall not be
treated as an eligible rollover distribution for purposes of Section 11.9 of the
Plan or Code Section 401(a)(31), 3405(c) or 402(f).




E- 82

--------------------------------------------------------------------------------



SUPPLEMENT F
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Metal Mart LLC)


Purpose
F-1. This Supplement F to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of Metal Mart LLC, a/k/a Metal Express (“Metal
Express”), as an Employer under the Plan. This Supplement F shall apply to
employees of Metal Express who satisfy the requirements of Section 2.1 (b) and
(c) of the Plan (the “Participating Group”). A Participant in this Participating
Group shall be referred to below as a “Metal Express Participant.” Effective
September 28, 2007, Metal Express shall no longer be an Employer under this
Plan, and employees in the Participating Group shall no longer be eligible to
participate in this Plan.
 
 
Definitions
F-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement F. All terms and provisions of the Plan shall apply to this
Supplement F, except that where the terms and provisions of the Plan and this
Supplement F conflict, the terms and provisions of this Supplement F shall
govern.
 
 
Participation
F-3. A Metal Express Participant shall participate in the Plan for all purposes
except that no such Metal Express Participant shall receive employer
contributions pursuant to subsection 5.1 and 7.3.
 
 
Matching
Contributions
F-4. Subject to the conditions and limitations of subsection 2.3, 4.7 and
Section 8, the Matching Contributions on behalf of each Participant in this
Participating Group shall be equal to 100 percent of the Pre-Tax Elective
Deferrals, if any, made by the Employer on such Participant’s behalf that do not
exceed 6 percent of such Participant’s Eligible Compensation from the Employer
as a member of this Participating Group for such Plan Year..
 
 
Vesting
F-5. Notwithstanding any provision in the Plan to the contrary, any Metal
Express Participant who is employed by Metal Express on September 28, 2007 shall
have a fully vested, nonforfeitable interest in all of the Participant’s
Accounts as of such date.




E- 83

--------------------------------------------------------------------------------



SUPPLEMENT G
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Transtar)


Purpose
G-1. This Supplement G to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of employees of Transtar Metals, Inc. (“Transtar”)
and successors to its business. Effective as of September 5, 2006, Transtar was
acquired by and became a wholly owned subsidiary of A. M. Castle & Co. This
Supplement G applies to individuals employed by Transtar who satisfy the
requirements of subsection 2.1(b) and (c). Such Participant shall be referred to
as a “Transtar Participant.” Effective July 1, 2008, Transtar shall become a
participating Employer in the Plan, and Transtar Participants and employees
shall become Participants in the Plan according to the terms of the Plan as
modified by this Supplement G.
 
 
Definitions
G-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement G. All terms and provisions of the Plan shall apply to this
Supplement G, except that where the terms and provisions of the Plan and this
Supplement G conflict, the terms and provisions of this Supplement G shall
govern.
 
 
Vesting
G-3. Amounts transferred to the Plan from the Transtar Metals 401(k) Profit
Sharing Plan (the “Transtar Plan”) shall be fully vested and nonforfeitable
without regard to such Participant’s Years of Service.
 
 
Service
C-4. For purposes of subsection 3.1 of the Plan, a Transtar Participant’s Years
of Service shall include the Participant’s period of service, if any, with
Transtar prior to the Participant’s participation in the Plan, and the
Participant’s Years of Service for the period prior to July 1, 2008, if any,
shall not be less than the number of the Participant’s years of service, if any,
taken into account for vesting purposes under the Transtar Plan as of June 30,
2008.




E- 84

--------------------------------------------------------------------------------





SUPPLEMENT H
TO
A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Total Plastics)


Purpose
H-1. This Supplement H to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of employees of Total Plastics, Inc. (“Total
Plastics”). Through June 30, 2008, employees of Total Plastics who satisfy the
requirements of Section 2.1(b) and 2.1(c) of the Plan shall be eligible for an
Employer Contribution under Section 5.1, but shall not be eligible for any other
purpose under the Plan. After June 30, 2008, employees of Total Plastics shall
not be eligible to participate in this Plan for any purpose.
 
 




E- 85

--------------------------------------------------------------------------------



SUPPLEMENT I
TO A. M. CASTLE & CO.
401(k) SAVINGS AND RETIREMENT PLAN
(Tube Supply)
Purpose
I-1. This Supplement I to A. M. Castle & Co. 401(k) Savings and Retirement Plan
(the “Plan”) modifies and supplements the provisions of the Plan with respect to
the participation in the Plan of employees of the Tube Supply, LLC 401(k) Plan
(the “Tube Supply Plan”) which shall be merged into this Plan, the assets
(including outstanding participant loans) and liabilities of the Tube Supply
Plan shall be transferred to this Plan, and the participants in the Tube Supply
Plan shall become participants in this Plan to the extent they were not already
participants in this Plan. Notwithstanding any other provision of this Plan to
the contrary and to the extent required by Code Section 411(d) (6), no early
retirement benefit, retirement-type subsidy or optional form of benefit shall be
eliminated with respect to a Tube Supply Plan participant’s accrued benefit or
other interest in the Tube Supply Plan as a result of the merger.
The provisions of this Plan apply to persons who were participants in the Tube
Supply Plan on June 30, 2012 only if their employment with the Employer is
terminated on or after July 1, 2012 or if they are otherwise eligible to
participate in this Plan on or after July 1, 2012. The rights and benefits, if
any, of persons who were participants in the Tube Supply Plan on or before June
30, 2012 and who terminated their employment with the Employer before July 1,
2012 shall be determined solely under the Tube Supply Plan.
Participation
I-2. Effective July 1, 2012, each employee who was employed by Tube Supply as of
June 30, 2012 shall automatically become a Participant on July 1, 2012, without
the need to comply with Section 2.1.
 
 
Service
C-4. For purposes of subsection 3.1 and subsection 3.4 of the Plan, the Years of
Service of each employee or Participant who was employed by Tube Supply, LLC
(“Tube Supply”) as of June 30, 2012 shall include service with Tube Supply
before that date.






















E- 86

--------------------------------------------------------------------------------



Merger Period
In order to facilitate the merger of the Tube Supply Plan into this Plan,
Participants who participated in the Tube Supply Plan as of June 30, 2012 shall
not be permitted to give any investment instructions or directions during such
period as determined by the Administration Committee as may be necessary to
facilitate the plan merger. During this period when investment instructions or
directions are not permitted, each Participant who had an account in the Tube
Supply Plan as of June 30, 2012 shall have the Participant’s Tube Supply Plan
account balance invested in those Plan investment funds as determined by the
Administration Committee and communicated in writing to the Participants.
 
 
Vesting
G-3. For purposes of clarification, a Participant who participated in the Tube
Supply Plan as of June 30, 2012 and who is employed by an Employer on or after
July 1, 2012 shall have the vested percentage of the portion of the
Participant’s Plan Accounts attributable to any non‑-safe harbor matching or
non-safe harbor employer contributions to the Tube Supply Plan determined in
accordance with this Section 9.1.




E- 87